--------------------------------------------------------------------------------

Limited Liability Company Operating Agreement
of
AUC, LLC

          This Limited Liability Company Operating Agreement dated as of January
3, 2008 (the “Effective Date”) is between American Uranium Corporation (“AUC”),
a Nevada corporation, the address of which is 600 17th Street, Suite 2800 South,
Denver, CO 80202 and STATHMORE RESOURCES (US) LTD., (“Strathmore”), a Nevada
corporation, the address of which is 2420 Watt Court, Riverton, Wyoming 82501.

RECITALS

          A.      Strathmore is the owner of an undivided one hundred percent
(100%) interest in mine property known as the Pinetree-Reno Creek ISR Property,
situated in Campbell County, Wyoming, as more particularly described in Appendix
B (the “Property”);

          B.      By a Letter of Intent dated June 14, 2007 (the “LOI”) and by
Option and Joint Venture Agreement effective August 20, 2007 (the “Option and JV
Agreement”), Strathmore agreed to grant an exclusive option to AUC to acquire up
to an undivided sixty percent (60%) interest in the Property, upon the terms set
out herein (the “Option”);

          C.      The parties acknowledge that notwithstanding section 28.2 of
the Option and JV Agreement, a partnership was formed for United States tax
purposes and it is the intent of the parties to continue to have the Company
governed by Subchapter K of the Code.

          D.      Strathmore and AUC have agreed to form and operate a limited
liability company under the Delaware Limited Liability Company Act, 6 Del. C.
18-101, et seq. (the “Act”) to own and conduct the operations contemplated by
Recitals A-B;

NOW THEREFORE, in consideration of the covenants and conditions contained
herein, AUC and Strathmore agree as follows:

ARTICLE I
DEFINITIONS AND CROSS-REFERENCES

          1.1      Definitions. The terms defined in Appendix A and elsewhere
herein shall have the defined meaning wherever used in this Agreement, including
in Appendices Appendix.

          1.2      Cross References. References to “Appendices,” “Articles,”
“Sections” and “Subsections refer to Appendices, Articles, Sections and
Subsections of this Agreement. References to “Paragraphs” and “Subparagraphs”
refer to paragraphs and subparagraphs of the referenced Appendices.

1

--------------------------------------------------------------------------------

ARTICLE II
NAME AND PURPOSES

          2.1      Formation. The Company will be duly organized pursuant to the
Act and the provisions of this Agreement as a Delaware limited liability company
by the filing of its Certificate of Formation (as defined in the Act) in the
Office of the Secretary of the State of Delaware.

          2.2      Name. The name of the Company is “AUC LLC” and such other
names complying with the Act as the Manager shall determine. The Manager shall
accomplish any filings or registrations required by jurisdictions in which the
Company conducts its Business.

          2.3      Purposes. The Company is formed for the following purposes
and no others, and shall serve as the exclusive means by which each of the
Members accomplishes such purposes:

  (a)

to conduct Exploration within the Property;

        (b)

to evaluate the possible Development and Mining of the Property, and, if
justified, to engage in Development and Mining;

        (c)

to engage in Mining Operations on the Property and

        (d)

to perform any other activity necessary, appropriate, or incidental to any of
the foregoing purposes.

          2.4      Limitation. Unless the Members otherwise agree in writing,
the Business of the Company shall be limited to the purposes described in
Section 2.3, and nothing in this Agreement shall be construed to enlarge such
purposes.

          2.5      Registered Agent; Office. The name of the Company’s
registered agent in the State of Delaware is The Corporation Trust Company or
such other person as the Manager may select in compliance with the Act from time
to time. The registered office of the Company in the State of Delaware shall be
located at 1209 Orange Street, Wilmington, New Castle County, Delaware 19801 or
at any other place within the State of Delaware at which The Corporation Trust
Company shall maintain an office at which it acts as registered agent or such
other office as the members may unanimously agree. The principal office of the
Company shall be at 2420 Watt Court, Riverton, Wyoming, 82501, or any other
location, which the Management Committee shall unanimously agree.

ARTICLE III
CONTRIBUTIONS BY MEMBERS

          3.1      Members’ Initial Capital Contributions.

  (a)

Strathmore, as its Initial Capital Contribution, hereby contributes the Property
described in Appendix B to the capital of the Company.

2

--------------------------------------------------------------------------------


  (b)

Subject to AUC’s resignation, as set forth in Section 3.2, AUC, as its Initial
Capital Contribution, shall contribute:


  (i)

An amount equal to one hundred percent (100%) of all expenditures incurred by
Strathmore relating to the Property prior to May 12, 2007, up to a maximum of
Three Hundred Thousand Dollars (US$300,000);

        (ii)

An amount equal to any funds spent by Strathmore for the purpose of any
additional property leases relating to the Property between May 12, 2007 and the
Effective Date;

        (iii)

Six Million (6,000,000) AUC Shares on the Effective Date;

        (iv)

Initial Capital Contribution of Expenditure Costs of Thirty-three Million
Dollars (US$33,000,000) as follows:


  (A)

One Million Five Hundred Thousand Dollars (US$1,500,000) not later than the
first (1st ) anniversary of the Effective Date;


  (B)

a further One Million Five Hundred Thousand Dollars (US$1,500,000) not later
than the second (2nd ) anniversary of the Effective Date;

        (C)

a further Two Million Dollars (US$2,000,000) not later than the third (3rd )
anniversary of the Effective Date; and

        (D)

subject to the terms of Section 6.3, a further Twenty-eight Million Dollars
(US$28,000,000) not later than the sixth (6th ) anniversary of the Effective
Date;

          3.2      Failure to Make Initial Capital Contribution. AUC’s failure
to make its Initial Capital Contribution in accordance with the provisions of
this Article III, if not cured by 5:00 p.m. (Pacific Time) on the seventh (7th)
day following the date on which such contribution is due, shall be deemed to be
a resignation of AUC from the Company and the termination of its membership in
the Company. AUC’s resignation shall be effective upon such failure and lack of
cure. Upon the occurrence of a resignation and termination of membership under
this Section 3.2, and except as otherwise provided herein, AUC shall have no
further right, title or interest in the Company or the Assets and it shall take
such actions as are necessary to ensure that all Assets are free and clear of
any Encumbrances arising by, through or under it, except for such Encumbrances
to which the Members may have agreed.

3

--------------------------------------------------------------------------------

          3.3      Termination Prior to Operative Date. At any time prior to the
Operative Date, AUC may terminate this Agreement and the Option so long as it is
not in default of any of its obligations under this Agreement, by giving thirty
(30) days written notice to that effect to Strathmore and on receipt of such
notice by Strathmore, or if the Option is terminated pursuant to Section 3.2,
this Agreement will be of no further force or effect provided, however, that AUC
will:

  (a)

have the right and obligation to remove from the Property within six (6) months
of the effective date of termination, all equipment erected, installed or
brought upon the Property by or at the instance of AUC, unless such equipment
was erected, installed or brought upon the Property in satisfaction of AUC’s
obligations to contribute Expenditure Costs as set out in Section 3.1(b)(iv);

        (b)

pay for any environmental clean-up or remediation costs or liability which have
been incurred or arise from Mining Operations between the Effective Date up to
the date this Agreement is terminated;

        (c)

return any shares or other property which represents its Interest to Strathmore
(excluding any Interest which AUC may have already earned pursuant to Section
6.1); and

        (d)

deliver to Strathmore all technical information, surveys, data, reports, and
other documents relating to the Property.

Notwithstanding a termination pursuant to this Section 3.3, AUC will continue to
own any Interest that has vested pursuant to Section 6.1 prior to the date of
termination.

          3.4      Record Title. Title to the Assets shall be held by the
Company. Each Member has the right to receive, forthwith upon making demand to
the Manager, such documents as the Member may reasonably require to confirm the
Assets and the Ownership Interests.

4

--------------------------------------------------------------------------------

ARTICLE IV
CAPITAL ACCOUNTS

          4.1      Establishment and Maintenance of Capital Accounts

  (a)

A separate Capital Account shall be established for each Member on the books of
the Company reflecting such Member’s capital contributions to the Company. Each
Member’s Capital Account shall be: (i) increased by any additional capital
contributions made by such Member to the Company pursuant to the terms of this
Agreement and such Member’s share of Net Gain and other items of income and gain
allocated to such Member pursuant to Section 4.2; (ii) decreased by such
Member’s share of Net Loss and other items of loss, deduction and expense
allocated to such Member pursuant to Section 4.2 and the aggregate amount of all
Distributable Cash distributed to such Member; and (iii) maintained in all
respects in accordance with Section 704(b) of the Code and the Treasury
Regulations issued thereunder. Any references in this Agreement to the Capital
Account of a Member shall be deemed to refer to such Capital Account as the same
may be increased or decreased from time to time as set forth above.

        (b)

Negative Capital Accounts. Except as may be required by the Act or any other
applicable Law, no Member shall be required to pay to the Company or the other
Member any deficit or negative balance which may exist from time to time in such
Member’s capital account.

        (c)

Company Capital. No Member shall be paid interest on any capital contribution to
the Company or on such Member’s Capital Account, and no Member shall have any
right (i) to demand the return of such Member’s capital contribution or any
other distribution from the Company (whether upon resignation, withdrawal or
otherwise), except upon dissolution of the Company pursuant to Article XXIII
hereof, or (ii) to cause a partition of the Company’s Assets.

        (d)

Capital Account Adjustment. If the Members so agree, upon the occurrence of an
event described in Treasury Regulations section 1.704- 1(b)(2)(iv)(f)(5), the
Capital Accounts shall be restated in accordance with Treasury Regulations
section 1.704-1(b)(2)(iv)(f) to reflect the manner in which unrealized income,
gain, loss or deduction inherent in the assets of the Company (that has not been
reflected in the Capital Accounts previously) would be allocated between the
Members if there were a taxable disposition of such assets for their fair market
values, as determined in accordance with Subsection 4.1(a). For purposes of
Subsection 4.1(a), a Member shall be treated as contributing the portion of the
book value of any property that is credited to the Member’s Capital Account
pursuant to the preceding sentence.

5

--------------------------------------------------------------------------------


  (e)

Accounting for Distribution in Kind. For purposes of maintaining Capital
Accounts when Company property is distributed in kind: (i) the Company shall
treat such property as if it had been sold for its fair market value on the date
of distribution; (ii) any difference between such fair market value and the
Company’s prior book value in such property for Capital Account purposes shall
constitute Net Gain or Net Loss, as the case may be, for the Allocation Period
ending on and including the date of such distribution and shall be allocated to
the Capital Accounts of the Members pursuant to Section 4.2; and (iii) each
Member’s Capital Account shall be reduced by the fair market value of the
property distributed to such Member (net of any liabilities secured by such
distributed property that such Member is considered to assume or take subject to
under Section 752 of the Code).

          4.2      Allocations of Net Gains and Net Losses.

  (a)

Except as otherwise provided in Subsection 4.2(b), Net Gains and Net Losses for
each Fiscal Year (or other Allocation Period) shall be allocated in a manner
such that the Capital Account of each Member, immediately after making such
allocation, and after taking into account actual distributions made during, or
with respect to, such Fiscal Year (or Allocation Period) is, as nearly as
possible, equal (proportionately) to the distributions that would be made to
such Member pursuant to Subsection 23.4(b) if the Company were dissolved, its
affairs wound up and its assets sold for cash equal to their book value, all
Company liabilities were satisfied (limited with respect to each nonrecourse
liability to the book value of the assets securing such liability) and the net
assets of the Company were distributed in accordance with Subsection 23.4(b) to
the Members immediately after making such allocation. Subject to the other
provisions of this Article IV, an allocation to a Member of a share of Net Gain
or Net Loss shall be treated as an allocation of the same share of each item of
income, gain, loss or deduction that is taken into account in computing Net Gain
or Net Loss. As used herein, references to “book value” are references to, in
the case of Book Property, the value of such Book Property as set forth in the
books of the Company, in accordance with the principles of Treasury Regulations
Section 1.704-1(b)(2)(iv)(g) and, in the case of property other than Book
Property, the adjusted tax basis of such property.

        (b)

Special Allocations. Notwithstanding anything to the contrary in this agreement:

6

--------------------------------------------------------------------------------


  (i)

Exploration Costs. Except to the extent otherwise restricted by Section 617 of
the Code and the Treasury Regulations promulgated thereunder, AUC shall be
allocated tax deductions arising from Exploration Costs up to Thirty-three
Million ($33,000,000.00), but limited by the capital contributions made by AUC
and as expended for qualifying exploration activities.

        (ii)

Depletion Deductions. Deductions for depletion shall be allocated to the Members
in accordance with the criteria set forth in the Internal Revenue Code and
Treasury Regulations. The method for calculating depletion deductions shall be
determined under one of the two methods set forth in Treasury Regulation section
1.611-1. Once the amount of the depletion deduction has been determined at the
Company level, AUC shall be allocated depletion deductions in an amount not less
than which would have been allocable to AUC under any of the permissible
depletion methods if it held a direct ownership interest in the Property.

        (iii)

any nonrecourse deduction (within the meaning of Treasury Regulation Section
1.704-2(b)(1)) for an Allocation Period of the Company shall be allocated to the
Members in accordance with their respective Capital Accounts at the beginning of
such period. If there is a net decrease in the Company’s minimum gain (as
defined in Treasury Regulations Section 1.704-2(d)) during a Fiscal Year of the
Company, then items of income and gain for such Fiscal Year (and, if necessary,
for subsequent periods) shall be allocated to the Members in the manner and to
the extent required by Treasury Regulations Section 1.704-2(f). This clause is
intended to constitute a “minimum gain chargeback” as provided by Treasury
Regulations Section 1.704-2(f), and this clause shall be construed accordingly;

7

--------------------------------------------------------------------------------


  (iv)

any partner nonrecourse deduction (within the meaning of Treasury Regulations
Section 1.704-2(i)(2)) shall be allocated in the manner specified in Treasury
Regulations Section 1.704- 2(i)(1), and, subject to the exceptions set forth in
Treasury Regulations Section 1.704-2(i)(4), if there is a net decrease in
partner nonrecourse debt minimum gain (within the meaning of Treasury
Regulations sections 1.704-2(i)(2) and 1.704-2(i)(3)) during a Fiscal Year
attributable to a partner nonrecourse debt (within the meaning of Treasury
Regulations Section 1.704- 2(b)(4)), then each Member with a share of partner
nonrecourse debt minimum gain attributable to such partner nonrecourse debt,
determined in accordance with Treasury Regulations Section 1.704-2(i)(5), shall
be specially allocated items of income and gain for such Fiscal Year (and, if
necessary, for subsequent periods) in an amount equal to such Member’s share of
the net decrease in partner nonrecourse debt minimum gain for such period
attributable to such partner nonrecourse debt (which share of such net decrease
shall be determined under Treasury Regulations sections 1.704-2(i)(4) and
1.704-2(g)(2)). This clause is intended to constitute a “chargeback of partner
nonrecourse debt minimum gain” as provided by Treasury Regulations Section
1.704-2(i)(4), and this clause shall be construed accordingly;


  (v)

in the event that a Member unexpectedly receives any adjustment, allocation or
distribution described in Treasury Regulations sections 1.704-1
(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain (consisting of a
pro rata portion of each item of Company income, including gross income, and
gain) shall be specially allocated to such Member in the manner required by
Treasury Regulations Section 1.704-1(b)(2)(ii)(d) to eliminate, to the extent
required by such regulation, the deficit in the Adjusted Capital Account of such
Member as quickly as possible. This clause is intended to constitute a
“qualified income offset” as provided by Treasury Regulations Section
1.704-1(b)(2)(ii)(d), and this clause shall be construed accordingly;

8

--------------------------------------------------------------------------------


  (vi)

if the allocation of any item of income, gain, deduction or loss under this
Agreement (A) does not have substantial economic effect under Treasury
Regulations Section 1.704-1(b)(2) and (B) is not in accordance with the Members’
interests in the Company within the meaning of Treasury Regulations Section
1.704-1(b)(3), then such item shall be reallocated in such manner as (1) either
to have substantial economic effect or to be in accordance with the Members’
interests in the Company and (2) to result as nearly as possible in the
respective balances of the Capital Accounts that would have been obtained if
such item had instead been allocated under the provisions of this Agreement
without giving effect to the provisions of this clause (vi);

        (vii)

if any amount is allocated pursuant to clauses (iii), (iv) (v) and (vi) of this
Subsection 4.2(b), then, notwithstanding anything to the contrary in this
Agreement (but subject to the provisions of clauses (iii), (iv), (v) and (vi) of
this Subsection 4.2(b)), income, gain, deduction and loss, or items thereof,
thereafter shall be allocated in such manner and to such extent as may be
necessary so that, after such allocation, the respective balances of the Capital
Accounts as nearly as possible shall equal the balances that would have been
obtained if the amount allocated pursuant to such clause (iii), (iv), (v) or
(vi) and the amount allocated pursuant to this clause (vii) instead had been
allocated under the provisions of this Agreement without giving effect to the
provisions of such clause (iiii), (iv), (v) or (vi) or this clause (vii).

          4.3      Allocation of Taxable Income and Loss.

  (a)

Except as otherwise provided in this Section 4.3, the taxable income or loss of
the Company (and items thereof) for any Allocation Period shall be allocated
among the Members in proportion to and in the same manner as Net Gain, Net Loss
and separate items of income, gain, loss and deduction are allocated among the
Members for Capital Account purposes pursuant to the provisions of Section 4.2.
Except as otherwise provided in this Section 4.3, the allocable share of a
Member for tax purposes in each specified item of income, gain, deduction and
loss of the Company comprising Net Gain, Net Loss or an item allocated pursuant
to Section 4.2 shall be the same as such Member’s allocable share of Net Gain,
Net Loss or the corresponding item for such Fiscal Period.

9

--------------------------------------------------------------------------------


  (b)

In accordance with sections 704(b) and 704(c) of the Code and applicable
Treasury Regulations, including Treasury Regulations Section 1.704- 1(b)(4)(i),
items of income, gain, deduction and loss with respect to any Book Property of
the Company shall, solely for tax purposes, be allocated among the Members so as
to take account of any variation between the adjusted basis of the Book Property
to the Company for federal income tax purposes and its book value. In making
allocations pursuant to this Subsection 4.3(b), Company shall apply the
“remedial” method provided by Treasury Regulations Section 1.704-3(d).

        (c)

To the extent of any recapture income resulting from the sale or other taxable
disposition of assets of the Company, the amount of any gain from such
disposition allocated to a Member (or a successor in interest) for federal
income tax purposes pursuant to the above provisions shall be deemed to be
recapture income to the extent that such Member has been allocated or has
claimed any deduction directly or indirectly giving rise to the treatment of
such gain as recapture income.

        (d)

The items of income, gain, deduction and loss for tax purposes allocated to the
Members pursuant to this Section 4.3 shall not be reflected in the Members’
Capital Accounts.

        (e)

Pursuant to Treasury Regulations Section 1.752-3(a)(3), the Members hereby agree
to allocate excess nonrecourse liabilities of the Company in accordance with
their respective Ownership Interests.

          4.4      Allocations to Transferred Interests. Income, gains, losses,
deductions and expenditures allocated to an Ownership Interest that is
Transferred during a Fiscal Year shall be allocated to each Person who was the
holder of such Ownership Interest during such Fiscal Year in a manner which
takes into account the varying interests of the Members in the Company during
such Fiscal Year, including by an allocation in proportion to the number of days
that each such holder was recognized as the owner of such Ownership Interest
during such Fiscal Year or by an interim closing of the books, or in any other
manner permitted by Section 706 of the Code, as determined by the transferee and
the transferor in their sole discretion; provided that any expenses incurred by
the Company in allocating such items shall be borne by the transferee and the
transferor.

ARTICLE V
DISTRIBUTIONS

          5.1      General. The Company shall make distributions to its Members
as provided in this Article V; provided that the Company shall not make a
distribution to any Member on account of such Member’s Ownership Interest if
such distribution would violate Section 18-607 of the Act or other Law.

10

--------------------------------------------------------------------------------

          5.2      Distributions. Unless the Members agree otherwise, the AUC
Shares shall be distributed to Strathmore within twenty-four months of the
Effective Date. Further, up until the Operative Date, Strathmore shall be
entitled to distributions equal to the amount of contributions made by AUC
pursuant to Section 3.1(b)(i)-(iii). After the Operative Date, distributions
shall be made in accordance with Article XX.

          5.3      Distributions Upon Dissolution. Distributions upon
dissolution of the Company shall be as provided in Article XXIII.

ARTICLE VI
INTERESTS OF MEMBERS

          6.1.      Initial Ownership Interests. Provided that AUC is not in
default of obligations under Section 3.1, when AUC has contributed to the
Company the sum of Twelve Million Three Hundred Seventy-five Thousand Dollars
(US$12,375,000) of the Thirty-Three Million Dollars (US$33,000,000) in
Expenditure Costs referred to in Section 3.1(b)(iv), AUC shall possess a
twenty-two and one half percent (22.5%) Ownership Interest in the Company.
Subject to the terms of Section 6.3, when AUC has contributed to the Company,
the remaining Twenty Million Six Hundred Twenty-five Thousand Dollars
(US$20,625,000) in Expenditure Costs referred to in Section 3.1(b)(iv), AUC
shall possess an additional thirty-seven and one half percent (37.5%) Ownership
Interest, for a total of a sixty percent (60%) Ownership Interest in the
Company, and the Operative Date will be deemed to have occurred. No Ownership
Interest in the Company shall vest in AUC until the first Twelve Million Three
Hundred and Seventy-five Thousand Dollars ($12,375) of Expenditure Costs have
been contributed.

After the contribution of the Expenditure Costs, the Members shall have the
following Ownership Interests:

  Member Ownership Interest         AUC 60%         Strathmore 40%

During the Option Period, the Manager will keep the Property in good standing,
free and clear of all Encumbrances resulting from its activities.

          6.2      Changes in Ownership Interests. The Ownership Interests shall
be eliminated or changed as follows:

  (a)

INTENTIONALLY DELETED.

11

--------------------------------------------------------------------------------


  (b)

If after the Operative Date and after the Parties elect to contribute their
Proportionate Share of the Costs, a Party fails to do so for any reason, the
Ownership Interest of each contributing Participant will be increased and that
of each defaulting Participant will be decreased as Costs are incurred so that
the Ownership Interest of each Party at all times is that percentage which is
equivalent to:

          (i)

the sum of (1) its Deemed Costs up to the relevant Operative Date and (2) its
contribution to Costs;

         

divided by

          (ii)

the sum of (1) the Deemed Costs of AUC and Strathmore, and (2) the total Costs
of all the Parties;

         

multiplied by

          (iii)

one hundred (100).

         

Then, at the Completion Date, each defaulting participant will be deemed to have
assigned and conveyed its Ownership Interest to the contributing Participants
and if there are more than one contributing Participant, then in proportion to
their respective Ownership Interests. If the effect of the application of this
Subsection 6.2(b) reduces any Party’s Ownership Interest to three percent (3%)
or less, it will forfeit its Ownership Interest to the remaining Participants
for no additional consideration; or

          (c)

Upon Transfer by a Member of all, or any portion thereof, of the Member’s
Ownership Interest in accordance with this Agreement; or

          (d)

Upon acquisition by either Strathmore or AUC of part or all of the Ownership
Interest of the other, however arising.

          6.3      Ownership and Contribution Based on Confirmation of
Resources.

                       (a)      The Parties acknowledge and agree that the
contribution set out in Section 3.1, whereby AUC may earn its sixty percent
(60%) Ownership Interest, is based upon an understanding that the Property has
at least thirteen million pounds (13,000,000 lbs.) of Measured, Indicated and/or
Inferred Mineral Resources consisting of U3O8, based upon a cut-offgrade of
0.025% .

                       (b)      Within sixty (60) days of the third anniversary
of the Effective Date, the Manager will cause the Third Party Evaluation to be
commenced using the polygonal method of sampling and resource calculation.

12

--------------------------------------------------------------------------------

                       (c)      Notwithstanding anything to the contrary
contained herein, if the results of the Third Party Evaluation indicate that the
Property has less than thirteen million pounds (13,000,000 lbs.) of Measured,
Indicated and/or Inferred Mineral Resources at a cut-off grade of 0.025%, then
the Parties agree that the Twenty-eight Million Dollars (US$28,000,000) in
Expenditure Costs will be reduced in accordance with the following formula:

$28,000,000 x A / 13,000,000
(Where “A” is equal to the number of pounds of U3O8 calculated to be on
theProperty under the Third Party Evaluation)

          6.4      Documentation of Adjustments to Ownership Interests. Each
Member’s Ownership Interest and related Capital Account balance shall be shown
in the accounting records of the Company and any adjustments thereto shall be
made monthly. The Schedule of Members attached hereto shall be amended from
time-to-time to reflect such changes.

ARTICLE VII
OBLIGATIONS OF STRATHMORE DURING THE OPTION PERIOD

          7.1      Act as Manager. During the Option Period Strathmore shall be
the Manger of the Company and will be responsible for all administration,
exploration, development and field operations with respect to the exploration
and development of the Property.

          7.2      Obligations of Strathmore. During the Option Period,
Strathmore shall:

  (a)

between the Effective Date and the Operative Date while Programs are being
carried out, use its best efforts to furnish AUC with monthly progress reports
and with a final report within sixty (60) days following the conclusion of each
Program. The final report will show the Mining Operations performed and the
results obtained and will be accompanied by a statement of Costs and copies of
pertinent plans, assay maps, diamond drill records and other factual engineering
data. During the Construction Period and during the implementation of an
Operating Plan Strathmore will provide monthly progress reports to the
Participants, which reports will include information on any changes or
developments affecting the Mine that the Strathmore considers are material;

        (b)

maintain in good standing those mineral claims comprising the Property by the
doing and filing of assessment work or the making of payments in lieu thereof,
by the payment of taxes and rentals, and the performance of all other actions
which may be necessary in that regard and in order to keep such mineral claims
free and clear of all liens and other charges arising from Strathmore’s
activities thereon except those at the time contested in good faith by
Strathmore;

13

--------------------------------------------------------------------------------


  (c)

permit AUC, or its representative duly authorized in writing, at AUC’s expense,
to visit and inspect the Property at all reasonable times and intervals,
including data obtained by Strathmore as a result of its operations thereon,
provided always that AUC or its representative will abide by the rules and
regulations laid down by Strathmore relating to matters of safety and efficiency
in its operations;

        (d)

do all work and ensure that all work performed by Strathmore’s contractors on
the Property is done in a good and workmanlike fashion and in accordance with
all applicable laws, regulations, orders and ordinances of any governmental
authority;

        (e)

indemnify and save AUC harmless in respect of any and all costs, claims,
liabilities and expenses arising out of the negligent performance by Strathmore
of its activities on the Property;

        (f)

indemnify and save AUC harmless in respect of any and all costs, claims,
liabilities and expenses arising out of Mining Operations which were not
approved by the Management Committee in accordance with the terms of this
Agreement; and

        (g)

deliver to AUC, forthwith upon receipt thereof, copies of all reports, maps,
assay results and other technical data compiled by or prepared at the direction
of Strathmore with respect to the Property, as well as regular reports as to the
spending of the Expenditure Costs made by Strathmore.

ARTICLE VIII
RELATIONSHIP OF THE MEMBERS

          8.1      Limitation on Authority of Members. No Member is an agent of
the company solely by virtue of being a Member, and no Member has authority to
act for the Company solely by virtue of being a Member. This Section 8.1
supersedes any authority granted to the Members pursuant to the Act. Any Member
that takes any action or binds the Company in violation of this Section 8.1
shall be solely responsible for any loss and expense incurred by the company as
a result of the unauthorized action and shall indemnify and hold the Company
harmless with respect to the loss or expense.

          8.2      Accounting Principles. The company’s accounting principles
are set forth in attached Appendix C.

14

--------------------------------------------------------------------------------

          8.3      Federal Tax Elections and Allocations. The Company shall be
treated as a partnership for federal income tax purposes, and no Member shall
take any action to alter such treatment. The Company shall make the following
elections for purposes of all partnership income tax returns: 1. to use the
_______ method of accounting; 2. pursuant to the provisions of section 706ii.(1)
of the Code, to use as its taxable year the year ending _______ , and in
connection therewith, Strathmore represents that its taxable year is the year
ending _______ and AUC represents that its taxable year is the year ending
_________; (iii) unless the Members unanimously agree otherwise, to deduct
currently all development expenses to the extent possible under section 616 of
the Code; (iv) unless the Members unanimously agree otherwise, to compute the
allowance for depreciation in respect of all depreciable Assets using the
maximum accelerated tax depreciation method and the shortest life permissible
or, at the election of the Manager, using the units of production method of
depreciation; (v) to treat advance royalties as deductions from gross income for
the year paid or accrued to the extent permitted by law; (vi) to adjust the
basis of property of the Company under section 754 of the Code at the request of
either Member; (vii) to amortize over the shortest permissible period all
organizational expenditures and business start-up expenses under sections 195
and 709 of the Code; (viii) any other election required or permitted to be made
by the Company under the Code or any state tax law shall be made as determined
by the Management Committee; and (ix) each Member shall elect under section
617(a) of the Code to deduct currently all exploration expenses. Each Member
reserves the right to capitalize its share of development and/or exploration
expenses of the Company in accordance with section 59(e) of the Code, provided
that a Member’s election to capitalize all or any portion of such expenses shall
not affect the Member’s Capital Account.

          8.4      State Income Tax. To the extent permissible under applicable
law, the relationship of the Members shall be treated for state income tax
purposes in the same manner as it is for federal income tax purposes.

          8.5      Tax Returns. An accounting firm mutually agreed upon by the
Member shall be selected to prepare and file the tax returns required to be
filed by or with respect to the Company.

          8.6      Other Business Opportunities. Except as expressly provided in
this Agreement, and except for any activities involving or affecting the Area of
Common Interest, each Member will have the right independently to engage in and
receive full benefits from business activities, whether or not competitive with
the Company, without consulting any other Member of the Company. The doctrines
of “corporate opportunity” or “business opportunity” will not be applied to any
other activity, venture or operation of any Member and no Member will have any
obligation to another Member or the Company with respect to any opportunity to
acquire any assets outside of the Property at any time, or within the Property
after termination of this Company. Unless otherwise agreed in writing, no Member
will have any obligation to mill, beneficiate or otherwise treat any Minerals or
any other Member’s share of Minerals in any facility owned or controlled by such
Member.

15

--------------------------------------------------------------------------------

          8.7      Insurance. Commencing on the Effective Date, the Management
Committee will cause the Manager to place and maintain with a reputable insurer
or insurers such insurance, if any, as the Management Committee in its
discretion deems advisable in order to protect the Members together with such
other insurance as any Member may by notice reasonably request. The Manager
will, upon the written request of any Member, provide it with evidence of that
insurance. This Section 8.7 will not preclude any Party from placing, for its
own account insurance for greater or other coverage than that placed by the
Manager .

          8.8      Waiver of Rights to Partition or Other Division of Assets.
The Members hereby waive and release all rights of partition, or of sale in lieu
thereof, or other division of Assets, including any such rights provided by Law.

          8.9      Bankruptcy of a Member. If a Member is not a
debtor-in-possession, such Member shall cease to have any power as a Member or
Manager or any voting rights or rights of approval hereunder upon bankruptcy,
insolvency, dissolution or assignment for the benefit of creditors of such
Member, and its successor upon the occurrence of any such event shall have only
the rights, powers and privileges of a transferee enumerated in Section 10.2 and
shall be liable for all obligations of the Member under this Agreement. In no
event, however, shall a personal representative or successor become a substitute
Member unless the requirements of Section 10.2 are satisfied. Any bankruptcy,
insolvency, dissolution or assignment for the benefit of creditors with respect
to any direct or indirect parent company of the Manager shall not affect the
Manager’s rights hereunder; provided that if such parent becomes subject to a
bankruptcy, insolvency, dissolution or assignment for the benefit of creditors
which materially impairs the ability of the Manager to perform its obligations
hereunder or results in withdrawal of any material Permit or any additional
condition being placed on any Permit which materially adversely affects the
ability of the Company to conduct Mining Operations at the Property, the
non-Manager Members shall have the right to replace the Manager in accordance
with Section 12.3.

          8.10      No Certificate. The Company shall not issue certificates
representing Ownership Interests in the Company.

          8.11      Disposition of Production. Neither Member shall have any
obligation to account to the other Member for, nor have any interest or right of
participation in any profits or proceeds nor have any obligation to share in any
losses from futures contracts, forward sales, trading in puts, calls, options or
any similar hedging, price protection or marketing mechanism employed by a
Member with respect to its proportionate share of any Products produced or to be
produced from the Property.

          8.12      Limitation of Liability. The Members shall not be required
to make any contribution to the capital of the Company except as otherwise
provided in this Agreement, nor shall the Members in their capacity as Members
or Manager be bound by, or liable for, any debt, liability or obligation of the
Company whether arising in contract, tort, or otherwise, except as expressly
provided by this Agreement. The Members shall be under no obligation to restore
a deficit Capital Account upon the dissolution of the Company or the liquidation
of any of their Ownership Interests.

16

--------------------------------------------------------------------------------

          8.13      Indemnities. The Company may, and shall have the power to,
indemnify and hold harmless any Member or Manager or other person from and
against any and all claims and demands whatsoever arising from or related to the
Business, the Company or a Member’s membership in the Company.

          8.14      No Third Party Beneficiary Rights. This Agreement shall be
construed to benefit the Members and their respective successors and permitted
assigns only, and shall not be construed to create third party beneficiary
rights in any other party or in any governmental organization or agency.

          8.15      Costs. Except as otherwise provided in this Agreement, the
Parties will bear all Costs and all liabilities, including Environmental
Liabilities, arising under this Agreement (related to the Property only) in
proportion to their respective Ownership Interests

          8.16      Use of Member’s Name. No Member will, except when required
by this Agreement or by any Law, by-law, ordinance, rule, order or regulation,
use, suffer or permit to be used, directly or indirectly, the name of any other
Member for any purpose related to the Property or this Agreement.

          8.17      Public Filing of this Agreement. This Agreement, or a
memorandum of this Agreement, will, upon the written request of any Member, be
recorded in the office of any governmental agency so requested, in order to give
notice to third parties of the interests of the Members in the Company and this
Agreement and the Company’s interest in the Property. Each Member hereby
covenants and agrees with the requesting Member to execute such documents as may
be necessary to perfect such recording.

          8.18      Access to Information and Data. At all times during the term
of the Company the duly authorized representatives of each Member will, at its
and their sole risk and expense and at reasonable intervals and times, have
access to the Property and to all information and documents, including without
limitation, technical and proprietary information and know-how relating to the
Property, information relating to the exploration, development and extraction of
minerals from the Property, project, data files and library resources relating
to the Property. All information and data concerning or derived from the Mining
Operations will be kept confidential and, except to the extent required by law
or by regulation of any applicable securities commission or stock exchange, will
not be disclosed to any person other than an Affiliate without the prior consent
of all Members, which consent will not be unreasonably withheld. The text of any
news releases or other public statements which a Member intends to make with
respect to the Property or this Agreement will be made available to the other
Members for their approval prior to publication.

ARTICLE IX
REPRESENTATIONS AND WARRANTIES

          9.1      Representations of Parties. Each Party represents and
warrants to the other parties hereto that:

17

--------------------------------------------------------------------------------


  (a)

it is a company duly incorporated, organized and validly subsisting under the
laws of its incorporating jurisdiction;

        (b)

it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement;

        (c)

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a Party;
and

        (d)

the execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constating documents.

          9.2      Additional Representations by Strathmore. Strathmore
represents and warrants to AUC that:

  (a)

Prior to the transfer of the Property to the Company, Strathmore, or an agent of
Strathmore, is the legal or beneficial holder of a one hundred percent (100%)
undivided interest in the Property;

        (b)

to the best of the knowledge of Strathmore, the Property is free and clear of
all liens and encumbrances, and is in good standing under the mining laws of the
State of Wyoming and the United States of America;

        (c)

to the best of the knowledge of Strathmore, all of the mineral rising the
Property have been located in accordance with the mining laws of the State of
Wyoming and the United States of America, and in accordance with local customs,
rules and regulations; and

        (d)

there is no litigation, proceeding or investigation pending or threatened
against Strathmore with respect to the Property, nor does Strathmore know, or
have any grounds to know after due enquiry, of any basis for any litigation,
proceeding or investigation which would affect the Property.

          9.3      The representations, warranties and covenants hereinbefore
set out are conditions on which the Parties have relied in entering into this
Agreement and will survive the acquisition of any interest in the Property by
AUC and each Party will indemnify and save the other harmless from all loss,
damage, cause, actions and suits arising out of or in connection with any breach
of any representation, warranty, covenant, agreement or condition made by them
and contained in this Agreement.

18

--------------------------------------------------------------------------------

ARTICLE X
TRANSFER OF INTEREST; PREEMPTIVE RIGHT

          10.1      General. A Member shall not have the right to Transfer to a
third party its Ownership Interest, or any beneficial interest therein, except
as provided in this Article X. Any purported or attempted Transfer not complying
with this Article X shall be void.

          10.2      Limitations on Free Transferability. Any Transfer by any
Member under Section 10.1 shall be subject to the following limitations:

  (a)

no Member shall Transfer any beneficial interest in the Company (including, but
not limited to, any royalty, profits, or other interest in the Products) except
in conjunction with the Transfer of part or all of its Ownership Interest;

        (b)

no transferee of all or any part of a Member’s Ownership Interest shall have the
rights of a Member unless and until the transferring Member has provided to the
other Member notice of the Transfer, and, except as provided in Subsection
10.2(f), the transferee, as of the effective date of the Transfer, has committed
in writing to assume and be bound by this Agreement to the same extent as the
transferring Member;

        (c)

no Member, without the consent of the other Member, shall make a Transfer that
shall violate any Law, or result in the cancellation of any permits, licenses,
or other similar authorization;

        (d)

no Transfer permitted by this Article X shall relieve the transferring Member of
any liability of such transferring Member under this Agreement, whether accruing
before or after such Transfer;

        (e)

Any Member that makes a Transfer that shall cause termination of the tax
partnership established by Section 8.3 shall indemnify the other Member for,
from and against any and all loss, cost, expense, damage, liability or claim
therefore arising from the Transfer, including without limitation any increase
in taxes, interest and penalties or decrease in credits caused by such
termination and any tax on indemnification proceeds received by the indemnified
Member;

        (f)

if the Transfer is the grant of an Encumbrance on an Ownership Interest to
secure a loan or other indebtedness of any Member in a bona fide transaction,
other than a transaction approved unanimously by the Management Committee or
Project Financing approved by the Management Committee, such Encumbrance shall
be granted only in connection with such Member’s financing payment or
performance of that Member’s obligations under this Agreement and shall be
subject to the terms of this Agreement and the rights and interests of the other
Member

19

--------------------------------------------------------------------------------

hereunder. Any such Encumbrance shall be further subject to the condition that
the holder of such Encumbrance (“Chargee”) first enters into a written agreement
with the other Member in form satisfactory to the other Member, acting
reasonably, binding upon the Chargee, to the effect that: (i) the Chargee shall
not enter into possession or institute any proceedings for foreclosure or
partition of the encumbering Member’s Ownership Interest and that such
Encumbrance shall be subject to the provisions of this Agreement; (ii) the
Chargee’s remedies under the Encumbrance shall be limited to the sale of the
whole (but only of the whole) of the encumbering Member’s Ownership Interest to
the other Member, or, failing such a sale, at a public auction to be held at
least sixty (60) days after prior notice to the other Member, such sale to be
subject to the purchaser entering into a written agreement with the other Member
whereby such purchaser assumes all obligations of the encumbering Member under
the terms of this Agreement. The price of any preemptive sale to the other
Member shall be the remaining principal amount of the loan plus accrued interest
and related expenses, and such preemptive sale shall occur within sixty (60)
days of the Chargee’s notice to the other Member of its intent to sell the
encumbering Member’s Ownership Interest. Failure of a sale to the other Member
to close by the end of such period, unless failure is caused by the encumbering
Member or by the Chargee, shall permit the Chargee to sell the encumbering
Member’s Ownership Interest at a public sale; and (iii) the charge shall be
subordinate to any then-existing debt, including Project Financing previously
approved by the Management Committee, encumbering the transferring Member’s
Ownership Interest.

          10.3      Assignment of Interest / Preemptive Right.

  (a)

Strathmore agrees that it will not assign to any third party, all or part of its
Ownership Interest or rights, duties or obligations contemplated by this
Agreement without the consent of AUC, which consent shall not be unreasonably
withheld.

        (b)

Notwithstanding Subsection 10.3(a), Strathmore may assign all or part of its
Ownership Interest or obligations contemplated in this Agreement to an Affiliate
of Strathmore without the express approval of AUC.

        (c)

If a Party (hereinafter in this Section 10.3 referred to as the “Owner”) wishes
to sell its Ownership Interest, the Owner will first offer (the “Offer”) to sell
such Ownership Interest to the other Party, and if there is more than one Party,
then to the Parties in proportion to their respective Ownership Interests, in
writing. The Offer must set out the price and terms and conditions under which
the Owner is willing to sell its Ownership Interest to the other Party.

20

--------------------------------------------------------------------------------


  (d)

If within a period of thirty (30) days of the receipt of the Offer, the other
Party or Parties, as the case may be, notifies the Owner in writing that it will
accept the same, the Owner will be bound to sell such Ownership Interest to the
other Party or Parties on the terms and conditions of the Offer. The other
Party, and if there is more than one Party, then the other Parties in proportion
to their respective Ownership Interests, will in such case pay to the Owner,
against receipt of an absolute transfer of clear and unencumbered title to the
Ownership Interest of the Owner being sold, the total purchase price which the
Owner specified in its notice to the other Party or Parties including any amount
credited for the cash equivalent of any non-cash consideration within thirty
(30) days of notifying the Owner that it will accept the Offer.

        (e)

If the other Party fails to notify the Owner before the expiration of the time
limited there for that it will purchase the Ownership Interest offered, the
Owner may sell and transfer such Ownership Interest to a third party purchaser
provided that the transfer price and terms and conditions of the sale will be
the same as the Offer.

        (f)

Any sale hereunder will be conditional upon the proposed third party purchaser
delivering a written undertaking to the other Party, in form and content
satisfactory to the other Party’s counsel, to be bound by the terms and
conditions of this Agreement.

          10.4      Surrender of Interest. Any Member not in default under this
Agreement may, at any time upon notice, surrender its entire Ownership Interest
and Capital Account to the other Member(s) by giving those Members notice of
surrender. The notice of surrender will:

  (a)

indicate a date for surrender not less than three months after the date on which
the notice is given; and

          (b)

contain an undertaking that the surrendering Party will:

          (i)

satisfy its Proportionate Share, based on its then Ownership Interest, of all
obligations and liabilities which arose at any time prior to the date of
surrender;

          (ii)

if the Manager has not included in Costs the costs of continuing obligations as
set out in Section 18.4, pay on the date of surrender its reasonably estimated
Proportionate Share, based on the surrendering Party’s then Ownership Interest,
of the Costs of rehabilitating the Mine site and of reclamation based on the
Mining Operations completed as at the date of surrender; and

21

--------------------------------------------------------------------------------


  (iii)

will hold in confidence, for a period of two years from the date of surrender,
all information and data which it acquired pursuant to this Agreement.

Upon the surrender of its entire Ownership Interest as contemplated in Section
10.4 and upon delivery of a release in writing, in form acceptable to counsel
for the Manager, releasing the other Members from all claims and demands
hereunder, the surrendering Party will be relieved of all obligations or
liabilities hereunder except for those which arose or accrued or were accruing
due on or before the date of the surrender. A Member to whom a notice of
surrender has been given as contemplated in Section 10.4 may elect by written
notice within ninety (90) days to the Member which first gave the notice to
accept the surrender, in which case Section 10.4 will apply and that Member
shall join in the surrender. If all of the Members join in the surrender Company
will be terminated in accordance with Article XXIII.

ARTICLE XI
MANAGEMENT COMMITTEE

          11.1      Organization and Composition. The Members hereby establish a
Management Committee to determine overall policies, objectives, procedures,
methods and actions under this Agreement and to make all decisions in respect of
Mining Operations. The Management Committee shall consist of one representative
appointed by AUC and one representative appointed by Strathmore. Each Member may
appoint one alternate to act in the absence of a regular representative. Any
alternate so acting shall be deemed a representative. Appointments described in
this Section 11.1 by a Member shall be made or changed by notice to the other
Members.

          11.2      Meetings. The Manager will call a Management Committee
meeting at least once every three months, and, in any event within fourteen (14)
days of being requested to do so by any representative.

          11.3      Notice. The Manager will give notice, specifying the time
and place of, and the agenda for, the meeting to all representatives at least
seven (7) days before the time appointed for the meeting. The Management
Committee will determine the location of the meetings of the Management
Committee having regard to balance of convenience of all Parties. Each agenda
for a meeting will include the consideration and approval of the minutes of the
immediately preceding meeting of the Management Committee.

          11.4      Waiver of Notice. Notice of a meeting will not be required
if representatives of all of the Parties are present and unanimously agree upon
the agenda.

          11.5      Quorum. A quorum for any Management Committee meeting will
be present if a representative of each of the Parties holding an Interest is
present. If a quorum is present at the meeting, the Management Committee will be
competent to exercise all of the authorities, powers and discretions bestowed
upon it hereunder. If a Management Committee meeting is terminated and
rescheduled because of a lack of quorum, the Management Committee will be able
to transact any business at the re-scheduled meeting even if a quorum is not
present at the

22

--------------------------------------------------------------------------------

commencement of the rescheduled meeting. A representative may attend and vote at
a meeting of the Management Committee by telephone conference call in which each
representative may hear, and be heard by, the other representatives.

          11.6      Decisions. Subject to Section 11.7 the Management Committee
will decide every question submitted to it by consensus, however in the event
consensus is not possible, the question will be determined by a vote with each
representative being entitled to cast that number of votes which is equal to its
Member’s Proportionate Share. Other than as is expressly set out herein to the
contrary, the Management Committee will make decisions by Simple Majority.

          11.7      Decisions Requiring Unanimous Consent. Notwithstanding
anything else in this Agreement, the following decisions of the Management
Committee shall require approval of one hundred percent (100%) of the votes cast
at a duly called meeting:

  (a)

any cessation of operations of any mine for a period exceeding ten (10) days;

        (b)

any recommencement of operations after a cessation of operations contemplated in
(a) above;

        (c)

the disposition of any Assets which have a value in excess of One Million
Dollars (US$1,000,000);

        (d)

the disposition of the AUC Shares, or any portion thereof, except that
Strathmore may unilaterally demand distribution of the AUC Shares to Strathmore
at any time;

        (e)

incurring any liability or obligation not in the ordinary course and not
approved in a Program and Budget that exceeds Five Hundred Thousand Dollars
(US$500,000);

        (f)

settling any law suit or insurance claim;

        (g)

acceptance of a Feasibility Report; and

        (h)

commencement of Construction of a Mine.

          11.8      Chair. The representative of the Manager will be the chair
of the Management Committee.

          11.9      Meeting Minutes. The Manager will ensure that minutes of
Management Committee meetings are taken and circulated to each representative
within a reasonable time following the termination of the meeting, and in any
event no later than the time of delivery of the notice of the next meeting of
the Management Committee.

          11.10      Action Without Meeting. Whenever the vote of
representatives is required to be taken in connection with any Company action,
the meeting and vote may be dispensed with if all

23

--------------------------------------------------------------------------------

of the representatives who would be entitled to vote if such meeting were held,
shall consent in writing to such action being taken. When the written consent
has been signed by all representatives, the written consent shall have the same
effect as a unanimous vote.

          11.11      Binding Effect. Management Committee decisions made in
accordance with this Agreement will be binding upon all of the Parties.

          11.12      Expenses. Each party will bear the expenses incurred by its
representative and alternate representative in attending meetings of the
Management Committee.

          11.13      Amendments. The Management Committee may, by agreement of
the representatives of all the parties, establish such other rules of procedure,
not inconsistent with this Agreement, as the management Committee deems fit.

ARTICLE XII
MANAGER

          12.1      Appointment. Unless otherwise agreed by the Parties in
writing, and except as otherwise provided in this Article XII, Strathmore will
act as Manager until the Operative Date, at which time the Manager will be the
party with the largest Interest.

          12.2      Rights, Duties and Status of Manager. Subject to the terms
and provisions of this Agreement, the Manager shall have the following status,
rights and duties:

  (a)

the Manager in its operations hereunder will be deemed to be an independent
contractor. The Manager will not act or hold itself out as agent for any of the
Members nor make any commitments on behalf of any of the Members unless
specifically permitted by this Agreement or directed in writing by a Member;

        (b)

subject to any specific provision of this Agreement and subject to it having the
right to reject any direction on reasonable grounds by virtue of its status as
an independent contractor, the Manager will perform its duties hereunder in
accordance with the directions of the Management Committee and in accordance
with this Agreement;

        (c)

the Manager will manage and carry out Mining Operations substantially in
accordance with Programs, Feasibility Reports, Operating Plans, Mine Maintenance
Plans and Mine Closure Plans adopted by the Management Committee and in
connection therewith will, in advance if reasonably possible, notify the
Management Committee of any change in Mining Operations which the Manager
considers material and if it is not reasonably possible, the Manager will notify
the Management Committee so soon thereafter as is reasonably possible;

24

--------------------------------------------------------------------------------


  (d)

the Manager will have the sole and exclusive right and authority to manage and
carry out all Mining Operations in accordance herewith and to incur the costs
required for that purpose. In so doing the Manager will:

          (i)

comply with the provisions of all agreements or instruments of title under which
the Property or Assets are held;

          (ii)

obtain all work permits, environmental approvals, and subject to Article XVIII
insurances, as required to carry out exploration and development programs;

          (iii)

maintain the Property’s mineral leases and rights in good standing;

          (iv)

pay all Costs properly incurred promptly as and when due;

          (v)

keep the Property and Assets free of all liens and encumbrances (other than
those, if any, in effect on the Effective Date, those the creation of which is
permitted pursuant to this Agreement, or builder’s or mechanic’s liens) arising
out of the Mining Operations and, in the event of any lien being filed as
aforesaid, proceed with diligence to contest or discharge the same;

          (vi)

with the approval of the Management Committee prosecute claims and, where a
defense is available, defend litigation arising out of the Mining Operations,
provided that any Participant may join in the prosecution or defense at its own
expense;

          (vii)

subject to Section 19.5, perform such assessment work or make payments in lieu
thereof and pay such rentals, taxes or other payments and do all such other
things as may be necessary to maintain the Property in good standing, including,
without limiting generality, staking and re-staking mining claims, and applying
for licenses, leases, grants, concessions, permits, patents and other rights to
and interests in the Minerals;

          (viii)

maintain books of account in accordance with the Accounting Procedure, provided
that the judgment of the Manager as to matters related to the accounting, for
which provision is not made in the Accounting Procedure, will govern if the
Manager’s accounting practices are in accordance with generally accepted
accounting principles in the mining industry in Canada;

          (ix)

perform its duties and obligations hereunder in a sound and workmanlike manner,
in accordance with sound mining and engineering practices and other practices
customary in the United States mining industry, in substantial compliance with
all applicable federal, state, county and municipal laws, by-laws, ordinances,
rules and regulations and this Agreement and in

25

--------------------------------------------------------------------------------


 

accordance with the care and skill normally expected by someone conducting and
managing exploration, development and mining activities on behalf of the legal
or beneficial owners of the Property;

        (x)

have such additional duties and obligations as the Management Committee may from
time to time determine; and

        (xi)

manage and execute all Programs approved in accordance with this Agreement,
including payments to any third party consultants and contractors engaged by the
Manager.

          12.3      Resignation and Removal of Manager.

  (a)

Resignation. The Member acting as Manager may resign as Manager on at least
ninety (90) days’ notice to all Members.

            (b)

Removal. The Management Committee may, by Special Majority, remove the Manager
if:

            (i)

the Member acting as Manager makes an assignment for the benefit of its
creditors, or consents to the appointment of a receiver for all or substantially
all of its property, or files a petition in bankruptcy or is adjudicated
bankrupt or insolvent; or

            (ii)

a court order is entered without that Party’s consent:

            (A)

appointing a receiver or trustee for all or substantially all of its property;
or

            (B)

approving a petition in bankruptcy or for a reorganization pursuant to the
applicable bankruptcy legislation or for any other judicial modification or
alteration of the rights of creditors; or

            (iii)

the Manager is in default under this Agreement and fails to cure such default,
or to commence bona fide curative measures, within thirty (30) days of receiving
notice of the default from a non- Manager; or

            (iv)

the Manager fails to meet any of its obligations pursuant to Section 12.2; or

            (v)

the Manager undergoes a change in Control.

            (c)

Effect of Resignation or Removal. If the Manager resigns or is removed, the
Management Committee will thereupon select another Member to

26

--------------------------------------------------------------------------------

become the Manager effective the date established by the Management Committee.
The new Manager will assume all of the rights, duties, liabilities and status of
the previous Manager as provided in this Agreement. The new Manager will have no
obligation to hire any employees of the former Manager resulting from this
change of Manager. Upon ceasing to be Manager, the former Manager will forthwith
deliver to the new Manager books, records, and other property both real and
personal which it prepared or maintained in its capacity as manager. If the
Manager resigns or is removed and no other Member consents to act as Manager,
the Company will be terminated and the member which was the Manager may, if it
consents to act, continue to act as Manager to effect the termination and the
other Members will be obligated to fund their respective Proportionate Shares of
the Costs incurred.

          12.4      Liability and Indemnification of the Manager.

  (a)

Subject to Subsection 12.4(b), the Company will indemnify and save the Manager
harmless from and against any loss, liability, claim, demand, damage, expense,
injury or death (including, without limiting the generality of the foregoing,
legal fees) resulting from any acts or omissions of the Manager or its officers,
employees or agents.

          (b)

Notwithstanding Subsection 12.4(a), the Manager will not be indemnified nor held
harmless by any of the Members for any loss, liability, claim, damage, expense,
injury or death, (including, without limiting the generality of the foregoing,
legal fees) resulting from the negligence or willful misconduct of the Manager
or its officers, employees or agents. An act or omission of the Manager or its
officers, employees or agents, done or omitted to be done, will be deemed not to
be negligence or willful misconduct if it was done:

          (i)

at the direction of, or with the concurrence of, the Management Committee; or

          (ii)

unilaterally and in good faith by the Manager to protect life or property.

          (c)

The obligation of each Member to indemnify and save the Manager harmless
pursuant to Subsection 12.4(a) will be in accordance with its Proportionate
Share at the date that the loss, liability, claim, demand, damage, expense,
injury or death occurred or arose.

          (d)

The Manager will not be liable to any other Member nor will any Member be liable
to the Manager in contract, tort or otherwise for special or consequential
damages, including, without limiting the generality of the foregoing, loss of
profits or revenues.

27

--------------------------------------------------------------------------------

          12.5      Payments to Manager. The Manager may charge a fee in return
for its overhead functions which are not charged directly: (a) up to and
including the date one or more Parties give the Manager a Notice of Election to
Contribute pursuant to Section 15.1, the Manager may charge ten percent (10%) of
the Expenditure Costs, and of the Direct Charges referred to in Appendix C; and
(b) after the date one or more Parties give the Manager a Notice of Election to
Contribute pursuant to Section 15.1, the Manager may charge three percent (3%)
of the Expenditure Costs, and of the Direct Charges. The Manager’s fees charged
on Expenditure Costs paid by AUC, will be deemed to form part of AUC’s
expenditure commitments referred to in Section 3.1. The Manager’s fees charged
on the Direct Charges will be deemed to form part of the Costs for the purposes
of this Agreement.

          12.6      Transactions with Affiliates. If the Manager engages
Affiliates to provide services hereunder, it shall do so on terms generally no
less favorable than would be the case in arm’s length transactions with
unrelated parties.

ARTICLE XIII
PROGRAMS

          13.1     Programs. The Manager will prepare draft Programs for
consideration by the Management Committee. Unless otherwise agreed to by the
Management Committee, each Program will cover a calendar quarter. The draft
Program will contain a statement in reasonable detail of the proposed Mining
Operations, estimates of all Expenditure Costs to be incurred and an estimate of
the time when they will be incurred, and will be delivered to AUC by no later
than thirty (30) days prior to the period to which the draft Program relates.
Each draft Program will be accompanied by such reports and data as are
reasonably necessary for AUC to evaluate and assess the results from the Program
for the then current year and, to the extent not previously delivered, from
earlier Programs.

          13.2      Approval of Program Prior to the Operative Date. AUC will
review the draft Program prepared by the Manager, and no later than fifteen (15)
days after receiving a draft Program, either reject the Program or approve the
Program. In the event the Program is rejected the Manager will prepare an
alternate Program mutually acceptable to the Manager and AUC.

          13.3      Program Funding. The Manager will be entitled to an
allowance for a cost overrun of twenty-five percent (25%) in addition to any
budgeted Expenditure Costs and any Costs so incurred will be deemed to be
included in the Program, as adopted. Unless approved by AUC, the Manager will be
exclusively liable for the payment of all cost overruns incurred in excess of
one hundred twenty-five percent (125%) of any budgeted Expenditure Costs. Within
fifteen (15) days of a Program being adopted by AUC, AUC will deposit the
budgeted Expenditure Costs for the Program into a bank account maintained
exclusively for receipt and payment of the Expenditure Costs for the Property by
Strathmore.

          13.4      Invoices. The Manager shall invoice AUC:

28

--------------------------------------------------------------------------------


  (a)

no more frequently than monthly, the Expenditure Costs incurred and paid by the
Manager in carrying out a Program; or

        (b)

sixty (60) days in advance of requirements, estimated to be incurred and paid by
the Manager in carrying out a Program.

Each invoice will be signed by a financial officer of the Manager. AUC will pay
to the Manager the amount invoiced within thirty (30) days of receipt of the
invoice.

          13.5      Suspension of Programs. Unless otherwise directed by the
Management Committee, the Manager may suspend or terminate prematurely any
Program when the Manager, in good faith, considers that conditions are not
suitable for the proper continuation or completion of the Program or the results
obtained to that time eliminate or substantially impair the technical rationale
on which the Program was based. If the Manager suspends or prematurely
terminates a Program pursuant this Section 13.5, any funds advanced by AUC for
that Program in excess of the Expenditure Costs incurred prior to the suspension
or premature termination, will be refunded within sixty (60) days of the
suspension or premature termination.

          13.6      Approval of Programs After Operative Date. Any Programs
required subsequent to the Operative Date to bring the Property to the stage of
the Feasibility Report, will be approved in the same manner as set out in
Article XVI. All costs incurred by the Manager in implementing Programs approved
after the Operative Date will be deemed to be costs and will be paid for by the
Members pro rata in accordance with their proportionate Shares.

ARTICLE XIV
FEASIBILITY REPORT

          14.1      Preparation of Feasibility Report. Except as provided in
Section 14.3, a Feasibility Report will only be prepared with the approval of:

  (a)

the Management Committee and AUC if it will be funding the Feasibility Report as
part of the Expenditure Costs, before the Operative date, or

        (b)

the Management Committee, after the Operative Date.

After the Operative Date, the costs for the Feasibility Report will be shared
pro rata in proportion with the Member’s Proportionate Shares.

          14.2      Duty to Provide Information. The Manager shall provide
copies of the completed Feasibility Report to each of the Members forthwith upon
receipt, together with copies of all of the latest technical data and
information generated or received by the Manager from any Programs which is not
contained in the Feasibility Report.

          14.3      Independent Preparation of Feasibility Report.
Notwithstanding the provisions of Section 14.1, if a Member (the “Proponent”) is
of the view that a Feasibility Report should be prepared, such Member will give
notice thereof to the Manager and the Manager will

29

--------------------------------------------------------------------------------

call a Management Committee meeting to consider the matter. If the Management
Committee fails to approve the preparation of the Feasibility Report supported
by the Proponent, the Proponent may, either alone or with other Parties, at its
or their sole cost, prepare a Feasibility Report. If such Feasibility Report
indicates that production from the Property would be profitable to the
Proponent, the Proponent will deliver the Feasibility Report to the Manager who
will then call a Management Committee meeting to consider the Proponent’s
Feasibility Report. If the Management Committee adopts the Feasibility Report it
will become a Feasibility Report for all purposes, and the non-contributing
Parties may either pay the Proponent an amount equal to one hundred fifty
percent (150%) of their respective proportionate costs of the preparation of the
Feasibility Report, or will suffer reduction of their respective Interests
pursuant to Section 15.5 .

ARTICLE XV
ELECTION TO PARTICIPATE AND
CONTRIBUTIONS TO CONSTRUCTION COSTS

          15.1      Payment of Construction Costs. Each Party with an Interest
is required, within one hundred twenty (120) days of its receipt of any Program
by the Manager with an estimate of the Costs thereof, to give the Manager notice
committing to contribute its Proportionate Share of such Costs (unless no Costs
are expected to be payable by such Party) after the relevant Operative Date (the
“Notice of Election to Contribute”). If after such one hundred twenty (120)
days, a party has either provided the Manager with notice that it will not
contribute to such Costs, or has not provided any notice at all (hereinafter
referred to as the “Departing Participant”), the other party (the “Remaining
Participant”) shall be entitled to commence such construction and development
Costs, in which case it shall be obligated to purchase, and the Departing
Participant shall be obligated to sell, the Departing Participant’s Interest,
for fair market value, as determined by the procedure set out in this Section
15.4.

          15.2      Cost Allocation Based on Operative Date. Prior to the
Operative Date, AUC will be solely responsible for all Costs. After the
Operative Date, the Members will be responsible for all Costs pro rata in
accordance with their Proportionate Shares.

          15.3      Operative Date Ownership Interest.

  (a)

On the Operative Date, the Members’ respective Interests and Costs contributed
will be deemed to be as follows:


    Deemed Costs Up to Interest     Operative Date     AUC US$ 33,000,000 + fair
market 60%     value of 6,000,000 shares as of       date of transfers from AUC
      subject to adjustments in       accordance with Section 6.3     (“AUC
Deemed Costs”)   

30

--------------------------------------------------------------------------------


  Strathmore (AUC Deemed Costs divided 40%     by .6) minus AUC Deemed      
Cost  

          15.4      Fair Market Value of Departing Participant’s Ownership
Interest. The fair market value of the Interest of the Departing Participant
shall be determined by a panel of two qualified independent investment banking
firms one of which shall be retained by the Departing Participant and one of
which shall be retained by the Remaining Participant. Each independent
investment banking firm shall submit their determination of fair market value
within ninety (90) days from their date of retention. If the higher
determination is not more than one hundred ten percent (110%) of the lower
determination, the Fair Market Value shall be the average of the two
determinations. If the higher determination is greater than one hundred ten
percent (110%) of the lower determination, the two independent investment
banking firms shall appoint a third independent banking firm whose determination
of the fair market value of the Departing Participant's Interest shall be the
fair market value. The Remaining Participant shall pay the Departing Participant
the fair market value for the Departing Participant’s Interest within ninety
(90) days from the date the evaluation, or such other date as agreed to between
the parties, and the Departing Participant will transfer all of its legal and
beneficial title to the Property and Assets upon such payment.

          15.5      Adjustment of Ownership Interest. If after the Operative
Date and after the Members elect to contribute their Proportionate Share of the
Costs, a Member fails to do so for any reason, the Ownership Interest of each
contributing Participant will be increased and that of each defaulting
Participant will be decreased as Costs are incurred so that the Ownership
Interest of each Member at all times is that percentage which is equivalent to:

  (a)

the sum of (i) its Deemed Costs up to the relevant Operative Date and (ii) its
contribution to Costs;

       

divided by

        (b)

the sum of (i) the Deemed Costs of the AUC and Strathmore, and (ii) the total
Costs of all the Parties;

       

multiplied by

        (c)

100.

Then, at the Completion Date, each defaulting Participant will be deemed to have
assigned and conveyed its Ownership Interest to the remaining Participants and
if there are more than one remaining Participants, then in proportion to their
respective Ownership Interests.

          15.6      Minimum Ownership Interest Requirement. If the effect of the
application of Section 15.5 reduces any Member’s Ownership Interest to three
percent (3%) or less, it will forfeit its Ownership Interest to the remaining
Members.

31

--------------------------------------------------------------------------------

          15.7      Implementation of Feasibility Report. Once the Members elect
to contribute their Proportionate Share of the Costs, the Members will
diligently proceed with bringing a Mine into production in substantial
conformity with the Feasibility Report. If the Members fail to commence the
implementation of the Feasibility Report within twelve (12) months of Costs
being fully committed (for reasons other than general economic conditions in the
mining industry), any Departing Party which forfeited the right to contribute to
Costs pursuant to Section 15.1 will have the right, exercisable in the thirty
(30) days following the expiration of such twelve (12) month period, to
reacquire from the Members not less than all of its Ownership Interest as last
held, by paying its Proportionate Share of Costs incurred to the end of such
twelve month period (together with interest at the Prime Rate plus two percent
(2%)) to the Members in proportion to their respective Interests.

          15.8      During the twelve (12) month period referred to in Section
15.7 neither the Manager nor any Member will be obliged to provide any Departing
Party with the results of any work carried out on the Property, the Member’s
sole obligation during such period being to provide any Departing Party, on the
written request which can be made only once during the said twelve (12) months,
with a summary of the nature of the work carried out and the total Costs
thereof.

ARTICLE XVI
CONSTRUCTION PERIOD

          16.1      Construction. Subject to Section 16.5, the Management
Committee will cause the Manager to, and the Manager will, proceed with
Construction with all reasonable dispatch after a Notice of Election to
Contribute has been given. Construction will be substantially in accordance with
the Feasibility Report, subject to the right of the Management Committee to
cause such other reasonable variations in Construction to be made as the
Management Committee, deems necessary and advisable.

          16.2     Programs. The Manager will prepare Programs for consideration
by the Management Committee. Unless otherwise agreed to by the Management
Committee, each Program will cover a budget year. The Program will contain a
statement in reasonable detail of the proposed Mining Operations, estimates of
all Construction Costs to be incurred and an estimate of the time when they will
be incurred, and will be delivered to each Participant by no later than thirty
(30) days prior to the period to which the Program relates. Each Program will be
accompanied by such reports and data as are reasonably necessary for each
Participant to evaluate and assess the results from the Program for the then
current year and, to the extent not previously delivered, from earlier Programs.
The Management Committee will review the Program prepared and, if it agrees,
adopt the Program with such modifications, if any, as the Management Committee
deems necessary. The Manager will be entitled to an allowance for a cost overrun
of twenty-five percent (25%) in addition to any budgeted Construction Costs and
any cost overruns so incurred will be deemed to be included in the Program, as
adopted. Unless agreed by the Parties, the Manager will be exclusively liable
for the payment of all cost overruns incurred in excess of one hundred
twenty-five percent (125%) of any budgeted Construction Costs.

32

--------------------------------------------------------------------------------

          16.3      Funding of Construction. Once the Program is adopted by the
Parties and after the Operative Date, the Participants will fund the Program in
accordance with each of their proportionate Shares in the Property. If any
Participant elects not to contribute to a Program, it will have its Interest
diluted in the manner contemplated in Sections 15.5 and 15.6.

          16.4      Invoices. The Manager will be entitled to invoice the
Participants:

  (a)

no more frequently than monthly, the Costs incurred and paid by the Manager in
carrying out a Program; or

        (b)

not more than sixty (60) days in advance of requirements, estimated to be
incurred and paid by the Manager in carrying out a Program.

Each invoice will be signed by a financial officer of the Manager. The
Participants will pay to the Manager the amount invoiced within thirty (30) days
of receipt of the invoice.

          16.5      Suspension or Termination for Unfavorable Conditions. Unless
otherwise directed by the Management Committee, the Manager may suspend or
prematurely terminate any Program when the Manager, in good faith, considers
that conditions are not suitable for the proper continuation or completion of
the Program or the results obtained to that time eliminate or substantially
impair the technical rationale on which the Program was based. If the Manager
suspends or prematurely terminates a Program pursuant to this Section 16.5, any
funds advanced by the Participants for that Program in excess of the
Construction Costs incurred prior to the suspension or premature termination,
and such funds will be refunded within sixty (60) days of the suspension or
premature termination.

          16.6      Failure to Pay Invoice. If any Participant, after having
committed to contribute pursuant to Section 16.3, fails to pay an invoice within
the thirty (30) day period referred to in Section 16.4 the Manager may by notice
demand payment. If no payment is made within the period of thirty (30) days next
succeeding the receipt of the demand notice, that Participant shall be deemed to
have forfeited its right to contribute to any further Costs under this Agreement
and it shall be deemed to have elected not to contribute to each Program
subsequently conducted and accordingly, shall have its Interest reduced in the
manner contemplated in Sections 15.5 and 15.6.

          16.7      Refund. The Manager shall expend all monies advanced by a
Participant ratably with the advances of the other Participants. If the Manager
suspends or prematurely terminates a Program, any funds advanced by a
Participant in excess of that Participant’s Proportionate Share of Construction
Costs incurred prior to the suspension or premature termination shall be
refunded within sixty (60) days of the suspension or premature termination.
Unless approved unanimously by the Management Committee, the Manager shall be
exclusively liable for the payment of all Costs incurred in excess of one
hundred twenty-five percent (125%) of any budgeted Construction Costs.

33

--------------------------------------------------------------------------------

          16.8      Right to Re-contribute. If any Program is altered, suspended
or terminated prematurely so that the Construction Costs incurred on that
Program as altered, suspended or terminated are less than eighty percent (80%)
of the Construction Costs set out in the adopted Program, any Party which
elected not to contribute to that Program shall be given notice of the
alteration, suspension or termination by the Manager and shall be entitled to
contribute its Proportionate Share of the Construction Costs incurred on that
Program by payment thereof to the Manager within thirty (30) days after receipt
of the notice, but shall not be entitled to review the results of the Program
until it has made full payment. If payment is not made by that Party within the
thirty (30) days aforesaid it shall forfeit its right to contribute to that
Program without a demand for payment being required to be made thereafter by the
Management Committee. If payment is made by that Party within the thirty (30)
days as aforesaid, the Manager shall distribute the payment to the original
Participants pro rata according to their respective contributions to the
Program, and shall deliver to the new Participant copies of all data previously
delivered to the other Participants with respect to that Program.

          16.9      Failure to Submit Program. If the Manager fails to submit a
draft Program or a revised Program for a period of six (6) months from the date
the last Program expired, the following shall apply:

  (a)

the Manager shall not be entitled to submit a draft Program or revised Program
for the subject period;

        (b)

any Participant other than the Manager, whose Interest is not less than twenty
percent (20%) may, within fifteen (15) days following the date by which the
Manager’s draft Program or revised Program was due, submit a draft Program (the
“Non-Manager’s Program”) for the subject period for consideration by the
Management Committee;

        (c)

the Management Committee shall review the Non-Manager’s Program and, if it deems
fit, adopt the Non-Manager’s Program with such modifications, if any, as the
Management Committee deems necessary; the adopted Program shall then be
submitted to the Parties pursuant to Section 16.2;

        (d)

if the Manager is a Participant and elects to contribute to the Non- Manager’s
Program, it shall remain as the Manager for the duration of the Non-Manager’s
Program;

        (e)

if the Manager is a Participant and elects not to contribute to the Non-
Manager’s Program, it shall cease to be the Manager for the duration of the
Non-Manager’s Program, and the Management Committee shall appoint another
Participant as Manager; and

        (f)

following the completion of the Non-Manager’s Program the former Manager shall,
subject to the provisions of Section 12.1, automatically become the Manager.

34

--------------------------------------------------------------------------------

ARTICLE XVII
FINANCING OF COSTS

          17.1      Contribution of Mine Costs. The contributions of the
Participants toward the Costs will be individually and separately provided by
them in accordance with their Proportionate Share.

          17.2.      Financing Mine Costs. Any Member may pledge, mortgage,
charge or otherwise encumber its Ownership Interest in order to secure moneys
borrowed and used by that Member for the sole purpose of enabling it to finance
its participation under this Agreement or in order to secure by way of floating
charge as a part of the general corporate assets of that Member’s borrowing for
its general corporate purposes, provided that the pledgee, mortgagee, holder of
the charge or encumbrance (in this Section 17.2 called the “Chargee”) will hold
the same subject to the provisions of this Agreement and that if the Chargee
realizes upon any of its security it will comply with this Agreement. The
Agreement between the Member hereto, as borrower, and the Chargee will contain
specific provisions to the same effect as the provisions of this Section 17.2.

ARTICLE XVIII
OPERATION OF THE MINE

          18.1      Operation of the Mine. Commencing on the Completion Date,
all Mining Operations will be planned and conducted and all estimates, reports
and statements will be prepared and made on the basis of a calendar year.

          18.2      Operating Plan. With the exception of the year in which the
Completion Date occurs and the years preceding the Completion Date, an Operating
Plan for each calendar year will be submitted by the Manager to the Participants
not later than November 1 in the year immediately preceding the calendar year to
which the Operating Plan relates. Each Operating Plan will contain the
following:

  (a)

a description of the proposed Mining Operations;

        (b)

a detailed estimate of all costs plus a reasonable allowance for contingencies;

        (c)

an estimate of the quantity and quality of the ore to be mined and the
concentrates or metals or other products and by-products to be produced; and

        (d)

such other facts as may be necessary to reasonably illustrate the results
intended to be achieved by the Operating Plan.

Upon request of any Participant the Manager will meet with that Participant to
discuss the Operating Plan and will provide such additional or supplemental
information as that Participant may reasonably require with respect thereto.

35

--------------------------------------------------------------------------------

          18.3      Adoption of Operating Plan. The Management Committee will
adopt each Operating Plan, with such changes as it deems necessary, by November
30 in the year immediately preceding the calendar year to which the Operating
Plan relates; provided, however, that the Management Committee, by Special
Majority, may from time to time and any time amend any Operating Plan.

          18.4      Satisfaction of Continuing Obligations. The Manager will
include in the estimate of Costs referred to in Subsection 18.2(b) hereof the
establishment of a trust or escrow fund providing for the reasonably estimated
costs of satisfying continuing obligations that may remain after the permanent
termination of Mining Operations, in excess of amounts actually expended. Such
continuing obligations are or will be incurred as a result of the operation of
the Company and will include such things as monitoring, stabilization,
reclamation or restoration obligations, severance and other employee benefit
costs and all other obligations incurred or imposed as a result of the operation
of the Company which continue or arise after the permanent termination of Mining
Operations and the termination of this Agreement and settlement of all accounts.
The payment of such continuing obligations will be made on the basis of units of
production, and will be in amounts reasonably estimated to provide over the
lifetime of proven and probable reserves funds adequate to pay for such
reclamation and long term care and monitoring. The Participants will contribute
to the trust or escrow fund cash (or provide letters of credit or other forms of
security readily convertible to cash in form approved by the Management
Committee). The amount contributed from time to time for the satisfaction of
such continuing obligations will be classified as Costs hereunder but will be
segregated into a separate account.

          18.5      Invoices. The Manager may invoice each Participant, from
time to time, for that Participant’s Proportionate Share of Operating Costs
incurred to the date of the invoice, or at the beginning of each month for an
advance equal to that Participant’s Proportionate Share of the estimated cash
disbursements to be made during the month. Each Participant will pay its
Proportionate Share of the Operating Costs or the estimated cash disbursements
aforesaid to the Manager within thirty (30) days after receipt of the invoice.
If the payment or advance requested is not so made, the amount of the payment or
advance will bear interest calculated monthly not in advance from the thirtieth
(30th) day after the date of receipt of the invoice thereof by that Participant
at a rate equivalent to the weighted average Prime Rate for the month plus two
percent (2%) until paid. The Manager will have a lien on each Participant’s
Interest in order to secure that payment or advance together with interest which
has accrued thereon.

          18.6      Failure to Pay Invoice. If any Participant fails to pay an
invoice contemplated in Section 18.5 within the thirty (30) day period
aforesaid, the Manager may, by notice, demand payment. If no payment is made
within thirty (30) days of the Manager’s demand notice, the Manager may, without
limiting its other rights at law, enforce the lien created by Section 18.5 by
taking possession of all or any part of that defaulting Participant’s Interest.
The Manager may sell and dispose of the defaulting Participant’s Interest which
it has so taken into its possession by:

36

--------------------------------------------------------------------------------


  (a)

first offering that Interest to the other Participants and if there are more
than one other Participant, then in proportion to the respective Interests of
the Participants who wish to accept that offer, for that price which is the fair
market value stated in the lower of two appraisals obtained by the Manager from
independent, well recognized appraisers competent in the appraisal of mining
properties; and

        (b)

if the Participants have not purchased all or part of that Interest as
aforesaid, then by selling the balance, if any, either in whole or in part or in
separate parcels at public auction or by private tender (the Participants
excluding the defaulting Participant being entitled to bid) at a time and on
whatever terms the Manager will arrange, having first given notice to the
defaulting Participant of the time and place of the sale.

As a condition of the sale as contemplated in Subsection 18.6(b), the purchaser
will agree to be bound by this Agreement and, prior to acquiring the Interest,
will deliver notice to that effect to the Parties, in form acceptable to the
Manager. The proceeds of the sale will be applied by the Manager in payment of
the amount due from the defaulting Participant and interest as aforesaid, and
the balance remaining, if any, will be paid to the defaulting Participant after
deducting reasonable costs of the sale. Any sale or disposal made as aforesaid
will be a perpetual bar both at law and in equity by the defaulting Participant
and its successors and assigns against all other Participants.

ARTICLE XIX
AREA OF COMMON INTEREST

          19.1      Requirement to Provide Notice of Acquisition. If at any time
during the subsistence of this Agreement any Party or the Affiliate of any Party
(in this Section 19.1 only called in each case the “Acquiring Party”) stakes or
otherwise acquires, directly or indirectly, any right to or interest in any
mining claim, license, lease, grant, concession, permit, patent, or other
mineral property located wholly or partly within the Area of Common Interest,
the Acquiring Party will forthwith give notice to the other Parties of that
staking or acquisition, the total cost thereof and all details in the possession
of that Party with respect to the details of the acquisition, the nature of the
property and the known mineralization.

          19.2      Election Relating to Area of Common Interest. The Management
Committee (the representative of the Acquiring Party not being entitled to vote
with respect thereto) may, within thirty (30) days of receipt of the Acquiring
Party’s notice, elect, by notice to the Acquiring Party, to require that the
mineral properties and the right or interest acquired be included in and
thereafter form part of the Property for all purposes of this Agreement.

          19.3      Reimbursement of Costs. If the election aforesaid is made,
all the other Parties will reimburse the Acquiring Party for that portion of the
cost of acquisition which is equivalent to their respective Interests.

37

--------------------------------------------------------------------------------

          19.4      Failure to Make Election. If the Management Committee does
not make the election aforesaid within that period of thirty (30) days, the
right or interest acquired will not form part of the Property and the Acquiring
Party will be solely entitled thereto.

          19.5      Surrender. Notwithstanding Subsection 12.2(d)(vii), the
Manager will be entitled, at any time and from time to time to surrender all or
any part of the Property or to permit the same to lapse, but only upon first
either obtaining the unanimous consent of the Management Committee, or giving
sixty (60) days’ notice of its intention to do so to the other Parties. In this
latter event, the Parties, other than the Manager, will be entitled to receive
from the Manager, on request prior to the date of the surrender or lapse, pro
rata in accordance with their respective Interests, a conveyance of that portion
of the Property intended for surrender or lapse, together with copies of any
plans, assay maps, all drill records and factual engineering data in the
Manager’s possession and relevant thereto. Any part of the Property so acquired
will cease to be subject to this Agreement and will not be subject to Section
19.1. Any part of the Property which has not been so acquired by any of the
Parties will remain subject to Section 19.1.

ARTICLE XX
DISTRIBUTION IN KIND

          20.1      Distribution of AUC Shares. If the AUC Shares are to be
distributed, they shall be distributed in-kind to Strathmore.

          20.2      Distributions. It is expressly intended that, the business
of the Company hereto will be limited to the efficient production of Minerals
from the Property and related activities, and that each of the Members will be
entitled to use, dispose of or otherwise deal with its Proportionate Share of
Minerals as it sees fit. Each Participant will take in kind, f.o.b. truck or
railcar on the Property, and separately dispose of its Proportionate Share of
the Minerals produced from the Mine. From the time of delivery, each Participant
will have ownership of and title to its Proportionate Share of Minerals separate
from, and not as tenant in common with, the other Participants, and will bear
all risk of loss of Minerals. Extra costs and expenses incurred by reason of the
Participants taking in kind and making separate dispositions will be paid by
each Participant directly and not through the Manager or Management Committee.

          20.3      Facilities Maintained by Members. Each Participant will
construct, operate and maintain, all at its own cost and expense, any and all
facilities which may be necessary to receive and store and dispose of its
Proportionate Share of the Minerals at the rate the same are produced.

38

--------------------------------------------------------------------------------

          20.4      Duty of Manager with Respect to Minerals. If a Participant
has not made the necessary arrangements to take in kind and store its share of
production as aforesaid the Manager will, at the sole cost and risk of that
Participant store, in any location where it will not interfere with Mining
Operations, the production owned by that Participant. The Manager and the other
Members will be under no responsibility with respect thereto. All of the Costs
involved in arranging and providing storage will be billed directly to, and be
the sole responsibility of the Participant whose share of production is so
stored. The Manager’s charges for such assistance and any other related matters
will be billed directly to and be the sole responsibility of the Participant.
All such billings will be subject to the provisions of Sections 18.5 and 18.6
hereof.

ARTICLE XXI
PROPERTY

          21.1      Taxes and Other Payments Based on Production. All required
payments of taxes based on production of Products and other payments out of
production to private parties and governmental entities, shall be determined and
made by the Company in a timely manner and otherwise in accordance with
applicable laws and agreements. The Manager shall furnish to the Members
evidence of timely payment for all such required payments. In the event the
Company fails to make any such required payment, any Member shall have the right
to make such payment and shall thereby become subrogated to the rights of such
third party; provided, however, that the making of any such payment on behalf of
the Company shall not constitute acceptance by the paying Member of any
liability to such third party for the underlying obligation.

ARTICLE XXII
TERMINATION OF MINING OPERATIONS

          22.1      Suspension of Mining Operations. The Manager may, at any
time subsequent to the Completion Date, on at least thirty (30) days’ notice to
all Participants, recommend that the Management Committee approve that the
Mining Operations be suspended. The Manager’s recommendation will include a plan
and budget (the “Mine Maintenance Plan”), in reasonable detail, of the
activities to be performed to maintain the Assets and Property during the period
of suspension and the Costs to be incurred. The Management Committee may, by
Special Majority, at any time subsequent to the Completion Date, cause the
Manager to suspend Mining Operations in accordance with the Manager’s
recommendation with such changes to the Mine Maintenance Plan as the Management
Committee deems necessary. The Participants will be committed to contribute
their Proportionate Share of the Costs incurred in connection with the Mine
Maintenance Plan. The Management Committee, by Special Majority, may cause
Mining Operations to be resumed at any time.

39

--------------------------------------------------------------------------------

          22.2      Termination of Mining. The Manager may, at any time
following a period of at least ninety (90) days during which Mining Operations
have been suspended, upon at least thirty (30) days’ notice to all Participants,
or in conjunction with the events described in Section 22.1, recommend that the
Management Committee approve the permanent termination of Mining Operations. The
Manager’s recommendation will include a plan and budget (the “Mine Closure
Plan”), in reasonable detail, of the activities to be performed to close the
Mine and reclaim and rehabilitate the Property, as required by applicable law,
regulation or contract by reason of this Agreement. The Management Committee
may, by unanimous approval of the representatives of all Participants, approve
the Manager’s recommendation with such changes to the Mine Closure Plan as the
Management Committee deems necessary.

          22.3      Effect of Mine Closure Plan. If the Management Committee
approves the Manager’s recommendation as aforesaid, it will cause the Manager
to:

  (a)

implement the Mine Closure Plan, whereupon the Participants will be committed to
pay, in proportion to their respective Interests, such Costs as may be required
to implement that Mine Closure Plan;

        (b)

remove and dispose of such Assets as may reasonably be removed and disposed of
profitably and such other Assets as the Manager may be required to remove
pursuant to applicable environmental and mining laws;

        (c)

sell, abandon or otherwise dispose of the Assets and the Property, for the best
price reasonably obtainable and the net revenues, if any, from the removal and
sale will be credited, to the extent permitted by law, to the Participants in
proportion to their respective Ownership Interests; and

        (d)

dissolve the Company in accordance with Article XXIII.

          22.4      If the Management Committee does not approve the Manager’s
recommendation contemplated in Section 22.2, the Manager will maintain Mining
Operations in accordance with the Mine Maintenance Plan as pursuant to Section
22.1.

ARTICLE XXIII
TERM AND DISSOLUTION

          23.1      Term. Unless earlier terminated pursuant to this Agreement
or by agreement of all Members, the term of the Company shall be perpetual.
Termination of this Agreement will not, however, relieve any party from any
obligations theretofore accrued but unsatisfied, nor from its obligations with
respect to rehabilitation of the Mine site and reclamation.

          23.2      Events of Dissolution. The Company shall be dissolved upon
the occurrence of any of the following:

  (a)

upon the unanimous written agreement of the Members;

40

--------------------------------------------------------------------------------


  (b)

upon an event otherwise set forth in this Agreement; or

        (c)

as otherwise provided by the Act.

          23.3      Resignation. A Member may elect to resign from the Company
by giving Notice to the other Members of the effective date of resignation,
which shall be thirty (30) days after the date of the Notice.

  (a)

Except as provided in Subsection 23.3(b), upon resignation by a Member, the
resigning member shall be deemed to have transferred to the remaining Members,
in proportion to their respective Ownership Interests, all of its Ownership
Interest, including all of its interest in the Assets and its Capital Account,
without cost and free and clear of all Encumbrances arising by, through or under
such resigning Member, except those described in Appendix B, if any, and those
to which the Members have unanimously agreed. The resigning Member shall execute
and deliver all instruments as may be necessary in the reasonable judgment of
the other Members to affect the transfer of its interests in the Company and the
Assets to the other Members. If within a sixty (60) day period all Members elect
to withdraw, then the Company shall instead be deemed to have been terminated by
written agreement of the Members pursuant to Subsection 23.3(b).

        (b)

If Strathmore elects to resign as a Member of the Company, the AUC Shares and an
amount equal to that contributed by AUC pursuant to Subsections 3.1(b)(i) and
3.1(b)(ii) shall be distributed to Strathmore prior to the events of Subsection
23.3(a) taking place.

          23.4      Disposition of Assets on Dissolution. Promptly after
dissolution under Section 23.2, the Manager shall take all action necessary to
wind up the activities of the Company in accordance with the following steps:

  (a)

first, payment, or the making of reasonable provision for payment, of all of the
debts, liabilities and obligations of the Company (including all expenses
incurred in liquidation) including the establishment of such adequate reserves
for the payment and discharge of all debts, liabilities and obligations of the
Company, including contingent, conditional or unmatured liabilities, in such
amount and for such term as the liquidator(s) may reasonably determine; and

41

--------------------------------------------------------------------------------


  (b)

second, any remaining proceeds of liquidation, and any assets that are to be
distributed in kind, shall be distributed to the Members as promptly as
practicable, but in any event within the time required by Treasury Regulations
Section 1.704-1(b)(2)(ii)(b)(2), in accordance with their respective Ownership
Interests; provided, that Strathmore shall receive up to the amount contributed
by AUC pursuant to Subsections 3.1(b)(i)-(ii) and the AUC Shares before the
remaining assets of the Company are distributed to the Members in accordance
with their Ownership Interests; and

        (c)

except for the distribution of the AUC Shares to Strathmore which shall be
in-kind, the distribution of cash, cash equivalents and other property to a
Member in accordance with the provisions of this Section 23.4 shall constitute a
complete return to the Member of its capital contributions to the Company and a
complete distribution to the Member of its interest in the Company and all the
Company’s property, and shall constitute a compromise to which all Members have
consented within the meaning of the Act. All reasonable costs and expenses
incurred in connection with the dissolution of the Company shall be expenses
chargeable to the Business Account.

          23.5      Filing of Certificate of Cancellation. Upon completion of
the winding up of the affairs of the Company, the Manager shall promptly file a
Certificate of Cancellation with the Office of the Secretary of State of the
State of Delaware. If the Manager has not caused the dissolution of the Company,
whether voluntarily or involuntarily, then a person selected by a majority vote
of the remaining Members to wind up the affairs of the Company shall file the
Certificate of Cancellation.

          23.6      Right to Data After Dissolution. After dissolution of the
Company pursuant to Subsections 23.2(a), 23.2(b) or 23.2(c), each Member shall
be entitled to make copies of all applicable information owned by the Company
and acquired hereunder before the effective date of termination not previously
furnished to it, but a bankrupt or resigning Member causing a dissolution of the
Company pursuant to Subsection 23.2(b) or (c) shall not be entitled to any such
copies.

          23.7      Continuing Authority. On dissolution of the Company pursuant
to this Agreement, the Member that was the Manager prior to such dissolution (or
the other Members in the event of a resignation by the Manager) shall have the
power and authority to do all things on behalf of all Members that are
reasonably necessary or convenient to: (a) wind up Operations, (b) complete any
transaction and satisfy any obligation, unfinished or unsatisfied, at the time
of such termination or resignation, if the transaction or obligation arises out
of Operations prior to such termination or resignation, and (c) grant or receive
extensions of time or change the method of payment of an already existing
liability or obligation, prosecute and defend actions on behalf of the Company
and any or all Members, encumber Assets, and take any other reasonable action in
any matter with respect to which the former Members continue to have, or appear
or are alleged to have, a common interest or a common liability.

42

--------------------------------------------------------------------------------

ARTICLE XXIV
TAX MATTERS PARTNER

          24.1      Designation of Tax Matters Partner. The Manager is hereby
designated the tax matters partner (the “TMP”) as defined in Section 6231(a)(7)
of Code and shall be responsible for, make elections for, and prepare and file
any federal and state tax returns or other required tax forms following approval
of the Management Committee. In the event of any change in Manager, the Member
serving as Manager at the end of a taxable year shall continue as TMP with
respect to all matters concerning such year unless the TMP for that year is
required to be changed pursuant to applicable Treasury Regulations. The TMP and
the other Member shall use reasonable best efforts to comply with the
responsibilities outlined in this Article XXIV and in sections 6221 through 6233
of the Code (including any Treasury regulations promulgated thereunder) and in
doing so shall incur no liability to any other party.

          24.2      Expenses of Tax Matters Partner; Indemnification. The
Company shall indemnify and reimburse the TMP for all reasonable expenses,
including legal and accounting fees, claims, liabilities, losses and damages
incurred in connection with any administrative or judicial proceeding with
respect to the tax liability of the Members attributable to the Company. The TMP
shall be indemnified by the Company for all losses incurred as a result of its
acting as TMP.

          24.3      Notice. Each Member shall furnish the TMP with such
information (including information specified in Section 6230(e) of the Code) as
it may reasonably request to permit it to provide the Internal Revenue Service
with sufficient information to allow proper notice to the Members in accordance
with Section 6223 of the Code. The TMP shall keep each Member informed of all
administrative and judicial proceedings for the adjustment at the partnership
level of partnership items in accordance with Section 6223(g) of the Code.

          24.4      Inconsistent Treatment of Tax Item. If an administrative
proceeding contemplated under Section 6223 of the Code has begun, and the TMP so
requests, each Member shall notify the TMP of its treatment of any partnership
item on its federal income tax return that is inconsistent with the treatment of
that item on the partnership return.

          24.5      Extensions of Limitation Periods. The TMP shall not enter
into any extension of the period of limitations as provided under Section 6229
of the Code without first giving reasonable advance notice to the other Members
of such intended action.

          24.6      Requests for Administrative Adjustments. No Member shall
file, pursuant to Section 6227 of the Code, a request for an administrative
adjustment of partnership items for any taxable year of the Company without
first notifying the other Members. If the other Members agree with the requested
adjustment, the TMP shall file the request for administrative adjustment on
behalf of the Company. If consent is not obtained within thirty (30) days after
notice from the proposing Member, or within the period required to timely file
the request for administrative adjustment, if shorter, any Member, including the
TMP, may file that request for administrative adjustment on its own behalf.

43

--------------------------------------------------------------------------------

          24.7      Judicial Proceedings. A Member intending to file a petition
under Section 6226, 6228 or other sections of the Code with respect to any
partnership item, or other tax matters involving the Company, shall notify the
other Members of such intention and the nature of the contemplated proceeding.
If the TMP is the Member intending to file such petition, such notice shall be
given within a reasonable time to allow the other Members to participate in the
choosing of the forum in which such petition will be filed. If all Members do
not agree on the appropriate forum, then the appropriate forum shall be decided
in accordance with Article XXVI of this Agreement. If a Member intends to seek
review of any court decision rendered as a result of a proceeding instituted
under the preceding part of this Section 24.7, such Member shall notify the
other Members of such intended action.

          24.8      Settlements. The TMP shall not bind the other Members to a
settlement agreement without first obtaining the written consent of any such
Members. A Member who enters into a settlement agreement for its own account
with respect to any partnership items, as defined by Section 6231(a)(3) of the
Code, shall notify the other Members of such settlement agreement and its terms
within ninety (90) days from the date of settlement.

          24.9      Fees and Expenses. The TMP shall not engage legal counsel,
certified public accountants, or others without the prior consent of the
Management Committee. A Member may engage legal counsel, certified public
accountants, or others in its own behalf and at its sole cost and expense. Any
reasonable item of expense, including but not limited to fees and expenses for
legal counsel, certified public accountants, and others which the TMP incurs
(after proper consent by the Management Committee as provided above) in
connection with any audit, assessment, litigation, or other proceeding regarding
any partnership item, shall constitute proper charges to the Business Account
and shall be borne by the Members as any other item which constitutes a direct
charge to the Business Account pursuant to the Agreement.

          24.10      Survival. The provisions of the foregoing Sections,
including but not limited to the obligation to pay fees and expenses contained
in Section 24.2 above, shall survive the termination of the Company or the
termination of a Member’s interest in the Company and shall remain binding on
the Members for a period of time necessary to resolve with the Internal Revenue
Service or the Department of the Treasury any and all matters regarding the
federal income taxation of the Company for the applicable tax year(s).

44

--------------------------------------------------------------------------------

ARTICLE XXV
CONFIDENTIALITY, OWNERSHIP, USE AND DISCLOSURE INFORMATION

          25.1      Business Information. All Business Information shall be
owned jointly by the Members as their Ownership Interests are determined
pursuant to this Agreement. At all times during the existence of the Company the
duly authorized representatives of each Member will, at its and their sole risk
and expense and at reasonable intervals and times, have access to the Property
and to all information and documents, including without limitation, technical
and proprietary information and know-how relating to the Property, information
relating to the exploration, development and extraction of minerals from the
Property, project, data files and library resources relating to the property.
Both before and after the termination of the Company, all Business Information
may be used by either Member for any purpose, whether or not competitive with
the Business, without consulting with, or obligation to, the other Members.
Except as provided in Section 25.3, or with the prior written consent of the
other Members, each Member shall keep confidential and not disclose to any third
party or the public any portion of the Business Information that constitutes
Confidential Information.

          25.2      Member Information. In performing its obligations under this
Agreement, no Member shall be obligated to disclose any Member Information. If a
Member elects to disclose Member Information in performing its obligations under
this Agreement, such Member Information, together with all improvements,
enhancements, refinements and incremental additions to such Member Information
that are developed, conceived, originated or obtained by any Member in
performing its obligation under this Agreement (“Enhancements”), shall be owned
exclusively by the Member that originally developed, conceived, originated or
obtained such Member Information. Each Member may use and enjoy the benefits of
such Member Information and Enhancements in the conduct of the Business
hereunder, but the Member that did not originally develop, conceive, originate
or obtain such Member Information may not use such Member Information and
Enhancements for any other purpose. Except as provided in Section 25.3, or with
the prior written consent of the other Member, which consent may be withheld in
such Member’s sole discretion, each Member shall keep confidential and not
disclose to any third party or the public any portion of Member Information and
Enhancements owned by the other Member that constitutes Confidential
Information.

          25.3      Disclosure of Confidential Business Information. All
Confidential Business Information will be kept confidential and, except to the
extent required by law or by regulations of the Securities Commission of Stock
Exchange, will not be disclosed to any person other than an Affiliate without
the prior written consent of all Participants, which consent will not be
unreasonably withheld.

45

--------------------------------------------------------------------------------

          25.4      Disclosure Required by Law. Notwithstanding anything
contained in this Article XXV, a Member may disclose any Confidential
Information if, in the opinion of the disclosing Member’s legal counsel: (a)
such disclosure is legally required to be made in a judicial, administrative or
governmental proceeding pursuant to a valid subpoena or other applicable order;
or (b) such disclosure is legally required to be made pursuant to the rules or
regulations of a stock exchange or similar trading market applicable to the
disclosing Member. Prior to any disclosure of Confidential Information under
this Section 25.4, the disclosing Member shall give the other Member at least
ten (10) days’ prior written notice (unless less time is permitted by such
rules, regulations or proceeding) and, in making such disclosure, the disclosing
Member shall disclose only that portion of Confidential Information required to
be disclosed and shall take all reasonable efforts to preserve the
confidentiality thereof, including, without limitation, obtaining protective
orders and supporting the other Member in intervention in any such proceeding.

          25.5      News Releases and Public Statements. The text of any news
releases or other public statements which a Member intends to make with respect
to the Property or this Agreement will be made available to the other Members
prior to publication.

ARTICLE XXVI
DISPUTES

          26.1      Governing Law. Except for matters of title to the Property
or their Transfer, which shall be governed by the law of their situs, this
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Delaware, without regard for any conflict of laws or choice of laws
principles that would permit or require the application of the laws of any other
jurisdiction.

          26.2      Arbitration. Should there be a disagreement or a dispute
between the Parties with respect to the interpretation of this Agreement, or for
any other dispute arising from this Agreement which is outside the scope of the
Management Committee responsibilities specifically provided for in this
Agreement, the same will be referred to a single arbitrator pursuant to the
Commercial Arbitration Act (British Columbia), and the determination of such
arbitrator will be final and binding upon the parties hereto. This Section 26.2
will be deemed to be a submission to arbitration in accordance with the
Commercial Arbitration Act. If arbitration or other legal action or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Agreement, the successful or substantially prevailing
Member shall be entitled to recover reasonable attorneys’ fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled. The location of the arbitration will be as agreed by
the Parties; in the event the Parties are unable to agree to where the
arbitration will be held, the arbitration will be held in Vancouver, British
Columbia.

46

--------------------------------------------------------------------------------

ARTICLE XXVII
GENERAL PROVISIONS

          27.1      Notices. All notices, payments and other required or
permitted communications (“Notices”) to either Member shall be in writing, and
shall be addressed respectively as follows:

          If to AUC:

  Attention: Robert Rich, President     American Uranium Corporation   Mailing
Address: 600 17th Street – Suite 2800 South     Denver, CO 80202   Telephone:
(303) 643-2265   Facsimile: (508) 240-1361   E-Mail : robert.rich4@verizon.net  
      With a Copy to: Hamish Malkin, CFO     American Uranium Corporation  
Mailing Address : 1201 – 1166 Alberni Street     Vancouver, B.C. V6E 3Z3    
Canada   E-Mail : HMalkin@shaw.ca

          If to Strathmore:

  Attention: Steven Kahn   Mailing Address : 2420 Watt Court     Riverton, WY
82501   Telephone : (250) 868-8140   Facsimile: (250) 868-8493   E-Mail :
kahn1750@shaw.ca               With a Copy to: Bob Wooder   Mailing Address :
595 Burrard Street     P.O. Box 49314     Suite 2600, Three Bentall Centre    
Vancouver BC V7X 1L3   Canada   E-Mail : Bob.wooder@blakes.com

47

--------------------------------------------------------------------------------

All invoices, notices, consents and demands under this Agreement will be in
writing and may be delivered personally, transmitted by fax (with transmission
confirmed in writing), or may be forwarded by first class prepaid registered
mail to the address for each Party specified in this Agreement or to such
addresses as each Party may from time to time specify by notice. Any notice
delivered or sent by fax will be deemed to have been given and received on the
business day next following the date of delivery or transmission. Any notice
mailed as aforesaid will be deemed to have been given and received on the fifth
(5th) business day following the date it is posed, provided that if between the
time of mailing and the actual receipt of the notice there will be a mail
strike, slowdown or other labor dispute which affects delivery of the notice by
mails, then the notice will be effective if actually delivered.

          27.2      Gender. The singular shall include the plural, and the
plural the singular wherever the context so requires, and the masculine, the
feminine, and the neuter genders shall be mutually inclusive.

          27.3      Headings. The subject headings of the Sections and
Subsections of this Agreement and the Paragraphs and Subparagraphs of the
Appendices to this Agreement are included for purposes of convenience only, and
shall not affect the construction or interpretation of any of its provisions.

          27.4      Waiver. The failure of any Member to insist on the strict
performance of any provision of this Agreement or to exercise any right, power
or remedy upon a breach hereof shall not constitute a waiver of any provision of
this Agreement or limit such Member’s right thereafter to enforce any provision
or exercise any right unless evidenced in writing executed by the Member against
whom waiver is charged. Any waiver so evidenced in writing will extend only to
the particular breach so waived and will not limit any rights with respect to
any future breach.

          27.5      Modifications. No modification of this Agreement shall be
valid unless made in writing and duly executed by all Members.

          27.6      Force Majeure.

  (a)

Notwithstanding anything herein contained to the contrary, if any Member is
prevented from or delayed in performing any obligation under this Agreement, and
such failure is occasioned by any cause beyond its reasonable control, excluding
only lack of finances, then, subject to Section 27.1, the time for the
observance of the condition or performance of the obligation in question will be
extended for a period equivalent to the total period the cause of the prevention
or delay persists or remains in effect regardless of the length of such total
period.

48

--------------------------------------------------------------------------------


  (b)

Any Member hereto claiming suspension of its obligations as aforesaid will
promptly notify the other Members to that effect and will take all reasonable
steps to remove or remedy the cause and effect of the force majeure described in
the said notice insofar as it is reasonably able so to do and as soon as
possible; provided that the terms of settlement of any labor disturbance or
dispute, strike or lockout will be wholly in the discretion of the Member
claiming suspension of its obligations by reason thereof, and that Member will
not be required to accede to the demands of its opponents in any such labor
disturbance or dispute, strike, or lockout solely to remedy or remove the force
majeure thereby constituted. The Member claiming suspension of its obligations
will promptly notify the other Members when the cause of the force majeure has
been removed.

        (c)

The extension of time for the observance of conditions or performance of
obligations as a result of force majeure will not relieve the Manager from its
obligations to keep the Property in good standing pursuant to Subsections
12.2(d)(v) and 12.2(d)(vii).

          27.7      Rule Against Perpetuities. The Members do not intend that
there shall be any violation of the Rule Against Perpetuities, the Rule Against
Unreasonable Restraints on the Alienation of Property, or any similar rule.
Accordingly, if any right or option to acquire any interest in the Property, in
an Ownership Interest, in the Assets, or in any real property exists under this
Agreement, such right or option must be exercised, if at all, so as to vest such
interest within time periods permitted by applicable rules. If, however, any
such violation should inadvertently occur, the Members hereby agree that a court
shall reform that provision in such a way as to approximate most closely the
intent of the Members within the limits permissible under such rules.

          27.8      Further Assurances. Each of the Members shall take, from
time to time and without additional consideration, such further actions and
execute such additional instruments as may be reasonably necessary or convenient
to implement and carry out the intent and purpose of this Agreement or as may be
reasonably required by lenders in connection with Project Financing.

          27.9      Entire Agreement; Successors and Assigns. This Agreement
constitutes the entire agreement between the Members with respect to the subject
matter hereof and replaces and supersedes all prior agreements including the
LOI. This Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the Members.

          27.10      Counterparts. This Agreement may be executed in any number
of counterparts, and it shall not be necessary that the signatures of both
Members be contained on any counterpart. Each counterpart shall be deemed an
original, but all counterparts together shall constitute one and the same
instrument

          27.11      Time is of the Essence. Time is of the essence as it
relates to this Agreement.

49

--------------------------------------------------------------------------------

          27.12      Non-Merger. Except as otherwise specifically provided
herein, the obligations of the Parties arising from this Agreement will not
merge on the Effective Date.

          27.13      Savings Clause. The Parties agree that should any economic
difference between this LLC Agreement and the Option and JV Agreement arise, the
Parties will make such adjustments necessary to place the Parties in the desired
economic position that would have occurred solely under the Option and JV
Agreement. In the event the Parties, acting reasonably and in good faith, are
unable to agree on the adjustments required under this Section 27.13, the
dispute will be referred to arbitration pursuant to Section 26.2.

          27.14      Indemnification. Strathmore agrees to indemnify and hold
harmless AUC, its officers, directors, stockholders, employees, agents and
representatives from any and all U.S. federal tax obligations, interest or
penalties related to the conversion event of the joint venture between
Strathmore and AUC into a limited liability company.

The remainder of this page is intentionally left blank. Signatures appear on the
following page.

50

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the Effective Date.

AMERICAN URANIUM CORPORATION STRATHMORE RESOURCES (U.S.) LTD, a Nevada
corporation a Nevada corporation         By ___________________________ By
___________________________     Its ___________________________ Its
___________________________

51

--------------------------------------------------------------------------------

APPENDIX A
DEFINITIONS

In this Agreement the following words, phrases and expressions will have the
following meanings:

  (a)

“Accounting Procedure” means the procedure attached to this Agreement as
Appendix C.

        (b)

“Act” means the Delaware Limited Liability Company act, 6 Del. C. 18-101 et seq.

        (c)

“Affiliate” will have the meaning attributed to it in the Canada Business
Corporations Act, as amended.

        (d)

“Agreement” means this Exploration, Development and Mining Limited Liability
Company Operating Agreement, including all amendments and modifications, and all
schedules and appendices, all of which are incorporated by reference.

        (e)

“Area of Common Interest” will have the meaning attributed to it in Article XIX,
and will be deemed to comprise that area which is included within the boundaries
marked on the map attached to this Agreement as Appendix D.

        (f)

“Assets” means all tangible and intangible goods, chattels, improvements or
other items including, without limiting generality, land, buildings, and
equipment but excluding the Property, acquired for or made to the Property after
the Effective Date, or otherwise attributed to the Property pursuant to this
Agreement in connection with the Mining Operations.

        (g)

“Budget” means a detailed estimate of all costs to be incurred and a schedule of
cash advances to be made by Members with respect to a Program.

        (h)

“Business” means the conduct of the business of the Company in furtherance of
the purposes set forth in Section 2.3 and in accordance with this Agreement.

        (i)

“Capital Account” means the account maintained for each Member in accordance
with Article IV.

        (j)

“Code” means the Internal Revenue Code of 1986, as amended.

        (k)

“Company” means AUC, LLC, a Delaware limited liability company formed in
accordance with, and governed by, this Agreement.

        (l)

“Completion Date” means the date on which the Management Committee resolves that
the preparing and equipping of the Mine is complete and is the date on which
commercial production commences.

52

--------------------------------------------------------------------------------


  (m)

“Confidential Information” means all information, data, knowledge and know- how
(including, but not limited to, formulas, patterns, compilations, programs,
devices, methods, techniques and processes) that derives independent economic
value, actual or potential, as a result of not being generally known to, or
readily ascertainable by, third parties and which is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy, including
without limitation all analysis, interpretations, compilations, studies and
evaluations of such information, data, knowledge and know-how generated or
prepared by or on behalf of any Member.

          (n)

“Construction” means every kind of work carried out during the Construction
Period by the Manager in accordance with the Feasibility Report and as approved
by the Management Committee.

          (o)

“Construction Period” means the date on which one or more Parties elect to
contribute its or their Proportionate Share of Construction Costs, and ending on
the Completion Date.

          (p)

“Continuing Obligations” mean obligations or responsibilities that are
reasonably expected to continue or arise after Mining Operations on a particular
area of the Property have ceased or are suspended, such as future monitoring,
stabilization, or Environmental Compliance.

          (q)

“Control” means, for the purposes of Subsection 12.3(b)(v), the ability,
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of the Manager through (i) the
legal or beneficial ownership of voting securities, (ii) the right to appoint
managers, directors or corporate management, (iii) contract, (iv) operating
agreement, (v) voting trust, or otherwise.

          (r)

“Cost” or “Costs” means all items of outlay and expense whatsoever, direct or
indirect, with respect to Mining Operations, including the Expenditure Costs,
recorded by the Manager in accordance with this Agreement and will include all
obligations and liabilities incurred or to be incurred with respect to the
protection of the environment such as future decommissioning, reclamation and
long-term care and monitoring, even if not then due and payable so long as the
amounts can be estimated with reasonable accuracy, and whether or not a mine
reclamation trust fund has been established. Without limiting generality, the
following are also included as Costs and have the following meanings:

          (i)

“Exploration Costs” means those costs incurred for surveying, drilling, testing,
and exploration of the Property;

          (ii)

“Construction Costs” means those costs recorded by the Manager for Construction
during the Construction Period, including, without limitation, permitting costs,
development costs, financing costs, and the Manager’s fee contemplated in
Section 12.5; and

53

--------------------------------------------------------------------------------


  (iii)

“Operating Costs” means those Costs recorded by the Manager subsequent to the
Completion Date to fund the Mining Operations.

        (iv)

the Manager’s Fee contemplated in Section 12.5.


  (s)

“Development” means all preparation (other than Exploration) for the removal and
recovery of Products, including any improvements to be used for the mining,
handling, milling, processing, or other beneficiation of Products, and all
related Environmental Compliance.

        (t)

“Effective Date” means January 3, 2008.

        (u)

“Encumbrance” or “Encumbrances” means mortgages, deeds of trust, security
interests, pledges, liens, net profits interests, royalties or overriding
royalty interests, other payments out of production, or other burdens of any
nature.

        (v)

“Environmental Compliance” means actions performed during or after Mining
Operations to comply with the requirements of all Environmental Laws or
contractual commitments related to reclamation of the Property or other
compliance with Environmental Laws.

        (w)

“Environmental Laws” means Laws aimed at reclamation or restoration of the
Property; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; protection of cultural or historic resources; management,
storage or control of hazardous materials and substances; releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances as wastes into the environment, including without
limitation, ambient air, surface water and groundwater; and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes.

        (x)

“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including, without
limitation, attorneys’ fees and costs, experts’ fees and costs, and consultants’
fees and costs) of any kind or of any nature whatsoever that are asserted
against any Member, by any person or entity other than the other Member(s),
alleging liability (including, without limitation, liability for studies,
testing or investigatory costs, cleanup costs, response costs, removal costs,
remediation costs, containment costs, restoration costs, corrective action
costs, closure costs, reclamation costs, natural resource damages, property
damages, business losses, personal injuries, penalties or fines) arising out of,
based on or resulting from (i) the presence, release, threatened release,
discharge or emission into the environment of any hazardous materials or
substances existing or arising on, beneath or above the Property and/or
emanating or migrating and/or threatening to emanate or migrate

54

--------------------------------------------------------------------------------


 

from the Property to off-site properties; (ii) physical disturbance of the
environment; or (iii) the violation or alleged violation of any Environmental
Laws.

          (y)

“Expenditure Costs” means all items of outlay and expense whatsoever, direct or
indirect, with respect to Mining Operations which are funded solely by AUC to
earn in its Interest in the Property pursuant to Article III, including the
Manager’s fee contemplated in Section 12.5.

          (z)

“Exploration” means all activities directed toward ascertaining the existence,
location, quantity, quality or commercial value of deposits of Products,
including but not limited to additional drilling required after discovery of
potentially commercial mineralization, and including related Environmental
Compliance.

          (aa)

“Exploration Period” means the period beginning on the Effective Date and ending
on the Operative Date.

          (bb)

“Feasibility Report” means a detailed report, in form and substance sufficient
for presentation to arm’s length institutional lenders considering project
financing, showing the feasibility of placing any part of the Property into
commercial production as a Mine and will include a reasonable assessment of the
various categories of mineral reserves and their amenability to metallurgical
treatment, a complete description of the work, equipment and supplies required
to bring such part of the Property into commercial production and the estimated
cost thereof, a description of the mining methods to be employed and a financial
appraisal of the proposed operations and including at least the following:

          (i)

a description of that part of the Property to be covered by the proposed Mine;

          (ii)

the estimated recoverable reserves of Minerals and the estimated composition and
content thereof;

          (iii)

the proposed procedure for development, mining and production;

          (iv)

results of ore amenability treatment tests (if any);

          (v)

the nature and extent of the facilities proposed to be acquired, which may
include a central processing plant if the size, extent and location of the ore
body makes such processing facilities feasible, in which event the study will
also include a preliminary design for such plant;

          (vi)

the total costs, including capital budget, which are reasonably required to
purchase, construct and install all structures, machinery and equipment required
for the proposed Mine, including a schedule of timing of such requirements;

          (vii)

all environmental impact studies and costs of implementation;

55

--------------------------------------------------------------------------------


  (viii)

the period in which it is proposed the Property will be brought to commercial
production; and

        (ix)

such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a mine, taking into account all relevant business, tax and other economic
considerations including a cost comparison between purchasing or leasing and
renting of facilities and equipment required for the operation of the Property
as a Mine.


  (cc)

“Governmental Fees” means all location fees, mining claim rental, mining claim
maintenance payments and similar payments required by Law to locate and hold
unpatented mining claims.

        (dd)

“Indicated Mineral Resources” means U3O8 resource based upon Strathmore’s
standard area influences for the resource calculations which is a square with
sides one hundred (100) feet from the data point.

        (ee)

“Inferred Mineral Resources” means U3O8 resource based upon Strathmore’s
standard area of influences for the resource calculations which is square with
sides two hundred (200) feet from the data point.

        (ff)

“Initial Capital Contribution” means that contribution each Member has made or
agrees to make pursuant to Section 3.1 of the Agreement.

        (gg)

“Law” or “Laws” means all applicable federal, state and local laws (statutory or
common), rules, ordinances, regulations, grants, concessions, franchises,
licenses, orders, directives, judgments, decrees, and other governmental
restrictions, including permits and other similar requirements, whether
legislative, municipal, administrative or judicial in nature.

        (hh)

“LOI” has the meaning attribute to it in Recital B.

        (ii)

“Management Committee” means the committee established pursuant to Article XI.

        (jj)

“Manager” means the party appointed under Article XII of the Agreement to manage
Operations, or any successor Manager.

        (kk)

“Measured Mineral Resources” means U3O8 resource based upon Strathmore’s
standard area of influences for the resource calculations which is square with
sides fifty (50) feet from the data point.

        (ll)

“Member” means AUC or Strathmore, any permitted successor or assign of AUC or
Strathmore, or any person admitted as a Member of the Company under this
Agreement.

56

--------------------------------------------------------------------------------


  (mm)

“Member Information” means all information, data, knowledge and know-how, in
whatever form and however communicated (including, without limitation,
Confidential Information) which, as shown by written records, was developed,
conceived, originated or obtained by a Member: (a) prior to entering into this
Agreement, or (b) independent of its performance under the terms of this
Agreement.

          (nn)

“Mine” means the workings established and Assets acquired, including, without
limiting generality, wellfields, plant, ion exchange units, utilities,
infrastructure, housing, and other facilities in order to bring the Property
into commercial production.

          (oo)

“Mine Closure Plan” has the meaning attributed to it in Section 22.2.

          (pp)

“Mine Maintenance Plan” has the meaning attributed to it in Section 22.1.

          (qq)

“Minerals” means any and all ores (and concentrates derived therefrom) and
minerals, precious and base, metallic and nonmetallic, in, on or under the
Property which may lawfully be explored for, mined and sold.

          (rr)

“Mining” means the mining, extracting, producing, beneficiating, handling,
milling or other processing of Products.

          (ss)

“Mining Operations” means every kind of work done by the Manager:

          (i)

on or in respect of the Property in accordance with a Program or Operating Plan;
or

          (ii)

if not provided for in a Program or Operating Plan, unilaterally and in good
faith to maintain the Property in good standing, to prevent waste or to
otherwise discharge any obligation which is imposed upon it pursuant to this
Agreement and in respect of which the Management Committee has not given it
directions; including, without limiting generality, investigating, prospecting,
exploring, developing, property maintenance, preparing reports, estimates and
studies, designing, equipping, improving, surveying, construction and mining,
milling, concentrating, rehabilitation, reclamation, and environmental
protection.

          (tt)

“Net Gain” and “Net Loss” means, except as except as specified below, for each
Fiscal Year or other period, the income or loss of the Company for “book” or
“capital account” purposes under Treas. Reg. §1.704-1(b)(2)(iv). In particular,
but without limitation, for each Allocation Period, “Net Gain” or “Net Loss”
shall mean the Company’s taxable income or loss for such Allocation Period,
determined in accordance with Section 703(a) of the Code (it being understood
that for this purpose, all items of income, gain, loss or deduction required to
be stated separately pursuant to Section 703(a)(1) of the Code shall be included
in such taxable income or loss), with the following modifications:

57

--------------------------------------------------------------------------------


  (i)

income, gain or loss from, and cost recovery, amortization or depreciation
deductions with respect to, any Book Property shall be computed by reference to
the value of such Book Property as set forth in the books of the Company, all in
accordance with the principles of Treas. Reg. §1.704- 1(b)(2)(iv)(g),
notwithstanding that the adjusted tax basis of such Book Property differs from
such value;

        (ii)

any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Gain or Net Loss pursuant to this
definition shall be included in computing such Net Gain or Net Loss;

        (iii)

any expenditures of the Company described in Section 705(a)(2)(B) of the Code or
treated as Section 705(a)(2)(f) expenditures pursuant to Treas. Reg.
§1.704-1(b)(2)(iv)(i) and that are not otherwise taken into account in computing
Net Gain or Net Loss pursuant to this definition shall be treated as items of
expense in computing such Net Gain or Net Loss;

        (iv)

in the event that the value of any Company property is adjusted pursuant to
Treas. Reg. §1.704-1(b)(2)(iv)(f), the amount of such adjustment shall be taken
into account as gain or loss (as the case may be) from the disposition of such
property for purposes of computing Net Gain and Net Loss;

        (v)

to the extent (and only to the extent) that an adjustment made to the adjusted
tax basis of any Company asset pursuant to Section 732, Section 734 or Section
743 of the Code is required to be taken into account in determining Capital
Accounts pursuant to Treas. Reg. §1.704- 1(b)(2)(iv)(m), the amount of such
adjustment shall be treated as an item of gain or loss (as the case may be) for
purposes of computing Net Gain or Net Loss; and

        (vi)

all items of Company gross income, gain, loss, deduction or expense for such
Allocation Period that are specially allocated pursuant to Subsection 4.2(b)
shall be disregarded in computing such taxable income or loss (but the amount of
such items available for allocation under Subsection 4.2(b) shall be determined
by applying rules analogous to the modifications set forth in clauses (i)
through (v) above)


  (uu)

“Notice of Election to Contribute” has the meaning attributed to it in Article
15.1.

        (vv)

“AUC Shares” means six million (6,000,000) common shares in the capital stock of
AUC.

        (ww)

“Operating Plan” means the annual plan of Mining Operations submitted pursuant
to Section 18.2.

58

--------------------------------------------------------------------------------


  (xx)

“Operative Date” means the date upon which AUC becomes entitled to be vested in
the entire sixty percent (60%) interest in the Property in accordance with
Section 6.1.

        (yy)

“Option” has the meaning attributed to it in Recitals B.

        (zz)

“Option Period” means a period of time commencing on the Effective Date and
terminating either upon the Operative Date, or such earlier date as this
Agreement is terminated prior to the Operative Date, pursuant to Section 3.3.

        (aaa)

“Ownership Interest” means the percentage interest representing the ownership
interest of a Member in the Company, and all other rights and obligations
arising under this Agreement, as such interest may from time to time be adjusted
hereunder. The initial Ownership Interests of the Members are set forth in
Article VI of this Agreement.

        (bbb)

“Participant” means a Party that is contributing to Expenditure Costs or Costs,
as the case may be.

        (ccc)

“Party” or “Parties” means the Parties to this Agreement and their respective
successors and permitted assigns which become Parties pursuant to this
Agreement.

        (ddd)

“Permit” means any permit, license, approval or other authorization from any
federal, tribal, state or local governmental or quasi governmental authority.

        (eee)

“Prime Rate” means the rate of interest per annum established from time to time
by CitiBank as its reference rate of interest for the determination of interest
rates that CitiBank will charge to customers of varying degrees of credit
worthiness in the United States for American Dollar demand loans made by it in
the United States and designated by CitiBank as its “prime rate”.

        (fff)

“Products” means all ores, minerals and mineral resources produced from the
Property.

        (ggg)

“Program” means a work plan and budget of Mining Operations, and adopted by the
Management Committee in accordance with this Agreement.

        (hhh)

“Property” means the mineral properties more specifically identified in Appendix
B that are subject to this Agreement on or after the Effective Date, any
additional mineral properties that become part of the Property pursuant to this
Agreement, the Minerals thereon, all information obtained from Mining Operations
and those rights and benefits appurtenant to the Property that are acquired for
the purpose of conducting Mining Operations.

        (iii)

“Proportionate Share(s)” means that share or shares which is equal to a Party’s
percentage Interest.

59

--------------------------------------------------------------------------------


  (jjj)

“Simple Majority” means a decision made by the Management Committee by more than
fifty percent (50%) of the votes represented and entitled to be cast at a
meeting thereof.

        (kkk)

“Special Majority” means a decision made by the Management Committee by more
than sixty-six and six-tenths percent (66.6%) of the votes represented and
entitled to be cast at a meeting thereof.

        (lll)

“$” means United States Dollars.


  (mmm)

“Third Party Evaluation” means a detailed evaluation, conducted by a third party
engineering firm selected by Strathmore and agree to by AUC, that calculates the
weight in lbs. of Measured, Indicated and/or Inferred Mineral Resources
consisting of U3O8 based on a cut-off grade of 0.025% on the Property based upon
the information and results from previous exploration and development work
conducted on the Property, including the results from the work funded by AUC and
conducted on the Property after the Effective Date.


  (nnn)

“Transfer” means, when used as a verb, to sell, grant, assign or create an
Encumbrance, pledge or otherwise convey, or dispose of or commit to do any of
the foregoing, or to arrange for substitute performance by an Affiliate or third
party, either directly or indirectly; and, when used as a noun, means such a
sale, grant, assignment, Encumbrance, pledge or other conveyance or disposition,
or such an arrangement.

60

--------------------------------------------------------------------------------

APPENDIX B
PINETREE-RENO CREEK ISR PROPERTY

DESCRIPTION OF THE PROPERTY

Lode Mining Claims

BLM Serial #  Claim Name  Subd. Section Township Range Owner Four Mile Creek
Property             WMC261775 FMC - 1 SW 9 43N 74W DAVID MILLER & ASSOC. LLC
WMC261776 FMC - 2 SW 9 43N 74W DAVID MILLER & ASSOC. LLC WMC261777 FMC - 3 SW 9
43N 74W DAVID MILLER & ASSOC. LLC WMC261778 FMC - 4 SW 9 43N 74W DAVID MILLER &
ASSOC. LLC WMC261779 FMC - 5 SW 9 43N 74W DAVID MILLER & ASSOC. LLC WMC261780
FMC - 6 SW 9 43N 74W DAVID MILLER & ASSOC. LLC WMC261781 FMC - 7 SW 9 43N 74W
DAVID MILLER & ASSOC. LLC WMC261782 FMC - 8 SW 9 43N 74W DAVID MILLER & ASSOC.
LLC WMC261783 FMC - 9 SE 9 43N 74W DAVID MILLER & ASSOC. LLC WMC261784 FMC - 10
SE 9 43N 74W DAVID MILLER & ASSOC. LLC WMC261785 FMC - 11 SE 9 43N 74W DAVID
MILLER & ASSOC. LLC WMC261786 FMC - 12 SE 9 43N 74W DAVID MILLER & ASSOC. LLC
WMC261787 FMC - 13 SE 9 43N 74W DAVID MILLER & ASSOC. LLC WMC261788 FMC - 14 SE
9 43N 74W DAVID MILLER & ASSOC. LLC WMC261789 FMC - 15 SE 9 43N 74W DAVID MILLER
& ASSOC. LLC WMC261790 FMC -16 SE 9 43N 74W DAVID MILLER & ASSOC. LLC WMC261791
FMC - 17 SE 9 43N 74W DAVID MILLER & ASSOC. LLC WMC261792 FMC -18 SE 9 43N 74W
DAVID MILLER & ASSOC. LLC WMC261793 FMC - 19 SE 9 43N 74W DAVID MILLER & ASSOC.
LLC     SW 10 43N 74W DAVID MILLER & ASSOC. LLC WMC261794 FMC - 20 SE 9 43N 74W
DAVID MILLER & ASSOC. LLC     SW 10 43N 74W DAVID MILLER & ASSOC. LLC WMC261795
FMC - 21 SW 10 43N 74W DAVID MILLER & ASSOC. LLC WMC261796 FMC - 22 SW 10 43N
74W DAVID MILLER & ASSOC. LLC WMC261797 FMC - 23 SW 10 43N 74W DAVID MILLER &
ASSOC. LLC WMC261798 FMC - 24 SW 10 43N 74W DAVID MILLER & ASSOC. LLC WMC261799
FMC - 25 SW 10 43N 74W DAVID MILLER & ASSOC. LLC WMC261800 FMC - 26 SW 10 43N
74W DAVID MILLER & ASSOC. LLC WMC261801 FMC - 27 SW 10 43N 74W DAVID MILLER &
ASSOC. LLC WMC261802 FMC - 28 SW 10 43N 74W DAVID MILLER & ASSOC. LLC WMC261803
FMC - 29 NE 9 43N 74W DAVID MILLER & ASSOC. LLC WMC261804 FMC - 30 NE 9 43N 74W
DAVID MILLER & ASSOC. LLC WMC261805 FMC - 31 NE 9 43N 74W DAVID MILLER & ASSOC.
LLC WMC261806 FMC - 32 SE 9 43N 74W DAVID MILLER & ASSOC. LLC WMC261807 FMC - 33
SW 4 43N 74W DAVID MILLER & ASSOC. LLC WMC261808 FMC - 34 SW 4 43N 74W DAVID
MILLER & ASSOC. LLC W MC261809 FMC - 35 SW 4 43N 74W DAVID MILLER & ASSOC. LLC
WMC261810 FMC - 36 SW 4 43N 74W DAVID MILLER & ASSOC. LLC WMC261811 FMC - 37 SW
4 43N 74W DAVID MILLER & ASSOC. LLC

61

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd. Section  Township Range Owner WMC261812 FMC - 38
SW 4 43N 74W DAVID MILLER & ASSOC. LLC WMC261813 FMC - 39 SW 4 43N 74W DAVID
MILLER & ASSOC. LLC WMC261814 FMC - 40 SW 4 43N 74W DAVID MILLER & ASSOC. LLC
WMC261815 FMC - 41 SE 4 43N 74W DAVID MILLER & ASSOC. LLC WMC261816 FMC - 42 SE
4 43N 74W DAVID MILLER & ASSOC. LLC WMC261817 FMC - 43 SE 4 43N 74W DAVID MILLER
& ASSOC. LLC WMC261818 FMC - 44 SE 4 43N 74W DAVID MILLER & ASSOC. LLC WMC261819
FMC - 45 SE 4 43N 74W DAVID MILLER & ASSOC. LLC WMC261820 FMC - 46 SE 4 43N 74W
DAVID MILLER & ASSOC. LLC WMC261821 FMC - 47 SE 4 43N 74W DAVID MILLER & ASSOC.
LLC WMC261822 FMC - 48 SE 4 43N 74W DAVID MILLER & ASSOC. LLC WMC261823 FMC - 49
SE 4 43N 74W DAVID MILLER & ASSOC. LLC WMC261824 FMC - 50 SE 4 43N 74W DAVID
MILLER & ASSOC. LLC WMC261825 FMC - 53 NW 3 43N 74W DAVID MILLER & ASSOC. LLC
WMC261826 FMC - 54 NW 3 43N 74W DAVID MILLER & ASSOC. LLC WMC261827 FMC - 55 NW
3 43N 74W DAVID MILLER & ASSOC. LLC WMC261828 FMC - 56 NW 3 43N 74W DAVID MILLER
& ASSOC. LLC WMC261829 FMC - 57 NW 3 43N 74W DAVID MILLER & ASSOC. LLC WMC261830
FMC - 58 NW 3 43N 74W DAVID MILLER & ASSOC. LLC WMC261831 FMC - 59 NW 3 43N 74W
DAVID MILLER & ASSOC. LLC WMC261832 FMC - 60 NW 3 43N 74W DAVID MILLER & ASSOC.
LLC
WMC261833
FMC - 61 NW
SW
3
43N
74W
DAVID MILLER & ASSOC. LLC
WMC261834
FMC - 62 NW
SW
3
43N
74W
DAVID MILLER & ASSOC. LLC WMC261835 FMC - 63 SW 3 43N 74W DAVID MILLER & ASSOC.
LLC WMC261836 FMC - 64 SW 3 43N 74W DAVID MILLER & ASSOC. LLC WMC261837 FMC - 65
SW 3 43N 74W DAVID MILLER & ASSOC. LLC WMC261838 FMC - 66 SW 3 43N 74W DAVID
MILLER & ASSOC. LLC WMC261839 FMC - 67 SW 3 43N 74W DAVID MILLER & ASSOC. LLC
WMC261840 FMC - 68 SW 3 43N 74W DAVID MILLER & ASSOC. LLC WMC261841 FMC - 69 SW
3 43N 74W DAVID MILLER & ASSOC. LLC WMC261842 FMC - 70 SW 3 43N 74W DAVID MILLER
& ASSOC. LLC WMC261843 FMC - 71 NW 10 43N 74W DAVID MILLER & ASSOC. LLC
WMC261844 FMC - 72 NW 10 43N 74W DAVID MILLER & ASSOC. LLC WMC261845 FMC - 73 NW
10 43N 74W DAVID MILLER & ASSOC. LLC WMC261846 FMC - 74 NW 10 43N 74W DAVID
MILLER & ASSOC. LLC WMC261847 FMC - 75 NW 10 43N 74W DAVID MILLER & ASSOC. LLC
WMC261848 FMC - 76 NW 10 43N 74W DAVID MILLER & ASSOC. LLC WMC261849 FMC - 77 NW
10 43N 74W DAVID MILLER & ASSOC. LLC WMC261850 FMC - 78 NW 10 43N 74W DAVID
MILLER & ASSOC. LLC WMC261851 FMC - 79 NW 35 44N 74W DAVID MILLER & ASSOC. LLC
WMC261852 FMC - 80 NW 35 44N 74W DAVID MILLER & ASSOC. LLC WMC261853 FMC - 81 NW
35 44N 74W DAVID MILLER & ASSOC. LLC WMC261854 FMC - 82 NW 35 44N 74W DAVID
MILLER & ASSOC. LLC WMC261855 FMC - 83 NW 35 44N 74W DAVID MILLER & ASSOC. LLC
WMC261856 FMC - 84 NW 35 44N 74W DAVID MILLER & ASSOC. LLC WMC261857 FMC - 85 NW
35 44N 74W DAVID MILLER & ASSOC. LLC WMC261858 FMC - 86 NW 35 44N 74W DAVID
MILLER & ASSOC. LLC WMC261859 FMC - 87 NW 35 44N 74W DAVID MILLER & ASSOC. LLC

62

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd.  Section Township Range Owner WMC261860 FMC - 88
NW 35 44N 74W DAVID MILLER & ASSOC. LLC WMC261861 FMC - 89 SW 35 44N 74W DAVID
MILLER & ASSOC. LLC WMC261862 FMC - 90 SW 35 44N 74W DAVID MILLER & ASSOC. LLC
WMC261863 FMC - 91 SW 35 44N 74W DAVID MILLER & ASSOC. LLC WMC261864 FMC - 92 SW
35 44N 74W DAVID MILLER & ASSOC. LLC WMC261865 FMC - 93 SW 35 44N 74W DAVID
MILLER & ASSOC. LLC WMC261866 FMC - 94 SW 35 44N 74W DAVID MILLER & ASSOC. LLC
WMC261867 FMC - 95 SW 35 44N 74W DAVID MILLER & ASSOC. LLC
WMC261868
FMC - 96
SW
35
44N
74W
DAVID MILLER & ASSOC. LLC Pine Tree
Property





WMC260500 PT-1 NW 17 42N 74W MILLER DAVID R
WMC260501
PT-2 NW
SW
17
42N
74W
MILLER DAVID R WMC260502 PT-3 NW 17 42N 74W MILLER DAVID R
WMC260503
PT-4 NW
SW
17
42N
74W
MILLER DAVID R WMC260504 PT-5 NW 17 42N 74W MILLER DAVID R
WMC260505
PT-6 NW
SW
17
42N
74W
MILLER DAVID R WMC260506 PT-7 NW 17 42N 74W MILLER DAVID R
WMC260507
PT-8 NW
SW
17
42N
74W
MILLER DAVID R WMC260508 PT-9 NE NW 17 42N 74W MILLER DAVID R
WMC260509
PT-10 NE NW
SW SE
17
42N
74W
MILLER DAVID R WMC260510 PT-11 NE 17 42N 74W MILLER DAVID R WMC260511 PT-12 NE
SE 17 42N 74W MILLER DAVID R WMC260512 PT-13 NE 17 42N 74W MILLER DAVID R
WMC260513 PT-14 NE SE 17 42N 74W MILLER DAVID R WMC260514 PT-15 NE 17 42N 74W
MILLER DAVID R WMC260515 PT-16 NESE 17 42N 74W MILLER DAVID R WMC260516 PT-17 NE
17 42N 74W MILLER DAVID R WMC260517 PT-18 NE SE 17 42N 74W MILLER DAVID R
WMC260518 PT-19 SW 17 42N 74W MILLER DAVID R WMC260519 PT-20 SW 17 42N 74W
MILLER DAVID R     NW 20 42N 74W MILLER DAVID R WMC260520 PT-21 SW 17 42N 74W
MILLER DAVID R WMC260521 PT-22 SW 17 42N 74W MILLER DAVID R     NW 20 42N 74W
MILLER DAVID R WMC260522 PT-23 SW 17 42N 74W MILLER DAVID R WMC260523 PT-24 SW
17 42N 74W MILLER DAVID R     NW 20 42N 74W MILLER DAVID R WMC260524 PT-25 SW 17
42N 74W MILLER DAVID R WMC260525 PT-26 SW 17 42N 74W MILLER DAVID R     NW 20
42N 74W MILLER DAVID R WMC260526 PT-27 SW SE 17 42N 74W MILLER DAVID R WMC260527
PT-28 SW SE 17 42N 74W MILLER DAVID R     NE NW 20 42N 74W MILLER DAVID R
WMC260528 PT-29 NW 20 42N 74W MILLER DAVID R WMC260529 PT-30 NW 20 42N 74W
MILLER DAVID R

63

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd.  Section  Township Range Owner WMC260530 PT-31
NW 20 42N 74W MILLER DAVID R WMC260531 PT-32 NW 20 42N 74W MILLER DAVID R      
        WMC260532 PT-33 NE NW 17 42N 74W MILLER DAVID R West Reno
Property





WMC261869 WR-1 SE 30 43N 73W DAVID MILLER & ASSOC. LLC WMC261870 WR-2 SE 30 43N
73W DAVID MILLER & ASSOC. LLC WMC261871 WR-3 SE 30 43N 73W DAVID MILLER & ASSOC.
LLC WMC261872 WR-4 SE 30 43N 73W DAVID MILLER & ASSOC. LLC WMC261873 WR- 5 SE 30
43N 73W DAVID MILLER & ASSOC. LLC WMC261874 WR- 6 SE 30 43N 73W DAVID MILLER &
ASSOC. LLC WMC261875 WR-7 SW 29 43N 73W DAVID MILLER & ASSOC. LLC     SE 30 43N
73W DAVID MILLER & ASSOC. LLC WMC261876 WR-8 SW 29 43N 73W DAVID MILLER & ASSOC.
LLC     SE 30 43N 73W DAVID MILLER & ASSOC. LLC WMC261877 WR-9 SW 29 43N 73W
DAVID MILLER & ASSOC. LLC WMC261878 WR -10 SW 29 43N 73W DAVID MILLER & ASSOC.
LLC WMC261879 WR - 11 SW 29 43N 73W DAVID MILLER & ASSOC. LLC WMC261880 WR - 12
SW 29 43N 73W DAVID MILLER & ASSOC. LLC WMC261881 WR - 13 SW 29 43N 73W DAVID
MILLER & ASSOC. LLC WMC261882 WR - 14 SW 29 43N 73W DAVID MILLER & ASSOC. LLC
WMC261883 WR - 15 SW SE 29 43N 73W DAVID MILLER & ASSOC. LLC WMC261884 WR - 16
SW SE 29 43N 73W DAVID MILLER & ASSOC. LLC WMC261885 WR - 17 SE 29 43N 73W DAVID
MILLER & ASSOC. LLC WMC261886 WR - 18 SE 29 43N 73W DAVID MILLER & ASSOC. LLC
WMC261887 WR - 19 SE 29 43N 73W DAVID MILLER & ASSOC. LLC WMC261888 WR - 20 SE
29 43N 73W DAVID MILLER & ASSOC. LLC WMC261889 WR - 21 SE 29 43N 73W DAVID
MILLER & ASSOC. LLC WMC261890 WR - 22 SE 29 43N 73W DAVID MILLER & ASSOC. LLC
WMC261891 WR - 23 SE 29 43N 73W DAVID MILLER & ASSOC. LLC WMC261892 WR - 24 SE
29 43N 73W DAVID MILLER & ASSOC. LLC WMC261893 WR - 25 NW 28 43N 73W DAVID
MILLER & ASSOC. LLC WMC261894 WR - 26 NW 28 43N 73W DAVID MILLER & ASSOC. LLC W
MC261895 WR - 27 NW 28 43N 73W DAVID MILLER & ASSOC. LLC WMC261896 WR - 28 NW 28
43N 73W DAVID MILLER & ASSOC. LLC WMC261897 WR - 29 NW 28 43N 73W DAVID MILLER &
ASSOC. LLC WMC261898 WR - 30 NW 28 43N 73W DAVID MILLER & ASSOC. LLC WMC261899
WR - 31 NW 28 43N 73W DAVID MILLER & ASSOC. LLC WMC261900 WR - 32 NW 28 43N 73W
DAVID MILLER & ASSOC. LLC
WMC261901
WR - 33 NW
SW
28
43N
73W
DAVID MILLER & ASSOC. LLC
WMC261902
WR - 34 NW
SW
28
43N
73W
DAVID MILLER & ASSOC. LLC WMC261903 WR - 35 SW 28 43N 73W DAVID MILLER & ASSOC.
LLC WMC261904 WR - 36 SW 28 43N 73W DAVID MILLER & ASSOC. LLC WMC261905 WR - 37
SW 28 43N 73W DAVID MILLER & ASSOC. LLC WMC261906 WR - 38 SW 28 43N 73W DAVID
MILLER & ASSOC. LLC WMC261907 WR - 39 SW 28 43N 73W DAVID MILLER & ASSOC. LLC
WMC261908 WR - 40 SW 28 43N 73W DAVID MILLER & ASSOC. LLC

64

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd. Section  Township Range                        
     Owner WMC261909 WR - 41 SW 28 43N 73W DAVID MILLER & ASSOC. LLC WMC261910
WR - 42 SW 28 43N 73W DAVID MILLER & ASSOC. LLC WMC261911 WR-43 SW 28 43N 73W
DAVID MILLER & ASSOC. LLC     NW 33 43N 73W DAVID MILLER & ASSOC. LLC WMC261912
WR - 44 SW 28 43N 73W DAVID MILLER & ASSOC. LLC     NW 33 43N 73W DAVID MILLER &
ASSOC. LLC WMC261913 WR - 45 NW 33 43N 73W DAVID MILLER & ASSOC. LLC WMC261914
WR - 46 NW 33 43N 73W DAVID MILLER & ASSOC. LLC WMC261915 WR - 47 NW 33 43N 73W
DAVID MILLER & ASSOC. LLC WMC261916 WR - 48 NW 33 43N 73W DAVID MILLER & ASSOC.
LLC WMC261917 WR - 49 NW 33 43N 73W DAVID MILLER & ASSOC. LLC WMC261918 WR - 50
NW 33 43N 73W DAVID MILLER & ASSOC. LLC WMC261919 WR - 51 NW 33 43N 73W DAVID
MILLER & ASSOC. LLC WMC261920 WR - 52 NW 33 43N 73W DAVID MILLER & ASSOC. LLC
WMC261921 WR - 53 NE 33 43N 73W DAVID MILLER & ASSOC. LLC WMC261922 WR - 54 NE
33 43N 73W DAVID MILLER & ASSOC. LLC     NW 34 43N 73W DAVID MILLER & ASSOC. LLC
WMC261923 WR - 55 NE 33 43N 73W DAVID MILLER & ASSOC. LLC WMC261924 WR - 56 NE
33 43N 73W DAVID MILLER & ASSOC. LLC     NW 34 43N 73W DAVID MILLER & ASSOC. LLC
WMC261925 WR - 57 NE 33 43N 73W DAVID MILLER & ASSOC. LLC WMC261926 WR - 58 NE
33 43N 73W DAVID MILLER & ASSOC. LLC     NW 34 43N 73W DAVID MILLER & ASSOC. LLC
WMC261927 WR - 59 NE 33 43N 73W DAVID MILLER & ASSOC. LLC WMC261928 WR - 60 NE
33 43N 73W DAVID MILLER & ASSOC. LLC     NW 34 43N 73W DAVID MILLER & ASSOC. LLC
WMC261929 WR - 61 NE 33 43N 73W DAVID MILLER & ASSOC. LLC WMC261930 WR - 62 NE
33 43N 73W DAVID MILLER & ASSOC. LLC     NW 34 43N 73W DAVID MILLER & ASSOC. LLC
WMC261931 WR - 63 NW 27 43N 73W DAVID MILLER & ASSOC. LLC WMC261932 WR - 64 NW
27 43N 73W DAVID MILLER & ASSOC. LLC WMC261933 WR - 65 NW 27 43N 73W DAVID
MILLER & ASSOC. LLC WMC261934 WR - 66 NW 27 43N 73W DAVID MILLER & ASSOC. LLC
WMC261935 WR - 67 NW 27 43N 73W DAVID MILLER & ASSOC. LLC WMC261936 WR - 68 NW
27 43N 73W DAVID MILLER & ASSOC. LLC WMC261937 WR - 69 NW 27 43N 73W DAVID
MILLER & ASSOC. LLC WMC261938 WR - 70 NW 27 43N 73W DAVID MILLER & ASSOC. LLC
WMC261939
WR - 71 NW
SW
27
43N
73W
DAVID MILLER & ASSOC. LLC
WMC261940
WR - 72 NW
SW
27
43N
73W
DAVID MILLER & ASSOC. LLC WMC261941 WR - 73 SW 27 43N 73W DAVID MILLER & ASSOC.
LLC WMC261942 WR - 74 SW 27 43N 73W DAVID MILLER & ASSOC. LLC WMC261943 WR - 75
SW 27 43N 73W DAVID MILLER & ASSOC. LLC WMC261944 WR - 76 SW 27 43N 73W DAVID
MILLER & ASSOC. LLC WMC261945 WR - 77 SW 27 43N 73W DAVID MILLER & ASSOC. LLC
WMC261946 WR - 78 SW 27 43N 73W DAVID MILLER & ASSOC. LLC WMC261947 WR - 79 SW
27 43N 73W DAVID MILLER & ASSOC. LLC W MC261948 WR - 80 SW 27 43N 73W DAVID
MILLER & ASSOC. LLC

65

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd. Section  Township Range Owner Four Mile Creek
Property





WMC272476 ANC 1 SW 20 43N 74W STRATHMORE RESOURCES (US) LTD WMC272477 ANC 2 NW
SW 20 43N 74W STRATHMORE RESOURCES (US) LTD WMC272478 ANC 3 SW 20 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272479 ANC 4 NW
SW 20 43N 74W STRATHMORE RESOURCES (US) LTD WMC272480 ANC 5 SW 20 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272481 ANC 6 NW
SW 20 43N 74W STRATHMORE RESOURCES (US) LTD WMC272482 ANC 7 SW 20 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272483 ANC 8 NW
SW 20 43N 74W STRATHMORE RESOURCES (US) LTD WMC272484 ANC 9 NW 20 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272485 ANC 10 SW 17 43N 74W STRATHMORE
RESOURCES (US) LTD       NW 20 43N 74W STRATHMORE RESOURCES (US) LTD WMC272486
ANC 11 NW 20 43N 74W STRATHMORE RESOURCES (US) LTD WMC272487 ANC 12 SW 17 43N
74W STRATHMORE RESOURCES (US) LTD       NW 20 43N 74W STRATHMORE RESOURCES (US)
LTD WMC272488 ANC 13 NW 20 43N 74W STRATHMORE RESOURCES (US) LTD WMC272489 ANC
14 SW 17 43N 74W STRATHMORE RESOURCES (US) LTD       NW 20 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272490 ANC 15 NW 20 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272491 ANC 16 SW 17 43N 74W STRATHMORE RESOURCES (US) LTD       NW 20 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272492 ANC 17 SW 17 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272493 ANC 18 NW
SW 17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272494 ANC 19 SW 17 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272495 ANC 20 NW
SW 17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272496 ANC 21 SW 17 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272497 ANC 22 NW
SW 17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272498 ANC 23 SW 17 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272499 ANC 24 NW
SW 17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272500 ANC 25 SW SE 17 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272501 ANC 26 NE NW
SW SE 17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272502 ANC 27 SE 17 43N 74W
STRATHMORE RESOURCES (US) LTD

66

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd. Section  Township Range Owner WMC272503 ANC 28
NE SE 17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272504 ANC 29 SE 17 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272505 ANC 30 NESE 17 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272506 ANC 31 SE 17 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272507 ANC 32 NE SE 17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272508 ANC 33
SW 16 43N 74W STRATHMORE RESOURCES (US) LTD       SE 17 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272509 ANC 34 NW
SW 16 43N 74W STRATHMORE RESOURCES (US) LTD       NE SE 17 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272510 ANC 35 NW 17 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272511 ANC 36 NW 17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272512 ANC 37 NW
17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272513 ANC 38 NW 17 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272514 ANC 39 NE NW 17 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272515 ANC 40 NE 17 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272516 ANC 41 NE 17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272517 ANC 42 NE
17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272518 ANC 43 NW 16 43N 74W
STRATHMORE RESOURCES (US) LTD       NE 17 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272519 ANC 44 SW SE 17 43N 74W STRATHMORE RESOURCES (US) LTD WMC272520 ANC 45
SW 16 43N 74W STRATHMORE RESOURCES (US) LTD       SE 17 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272521 SANC 1 NE 30 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272522 SANC 2 NE NW 30 43N 74W STRATHMORE RESOURCES (US) LTD WMC272523 SANC 3
NE 30 43N 74W STRATHMORE RESOURCES (US) LTD WMC272524 SANC 4 NE NW 30 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272525 SANC 5 NE 30 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272526 SANC 6 NE NW 30 43N 74W STRATHMORE RESOURCES (US)
LTD WMC272527 SANC 7 NE 30 43N 74W STRATHMORE RESOURCES (US) LTD WMC272528 SANC
8 NE NW 30 43N 74W STRATHMORE RESOURCES (US) LTD WMC272529 SANC 9 NW 30 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272530 SANC 10 NW 30 43N 74W STRATHMORE
RESOURCES (US) LTD

67

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd. Section Township Range Owner WMC272531 SANC 11
NW 30 43N 74W STRATHMORE RESOURCES (US) LTD WMC272532 SANC 12 NW 30 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272533 SANC 13 NW
SW 30 43N 74W STRATHMORE RESOURCES (US) LTD WMC272534 SANC 14 NE NW
SW SE 30 43N 74W STRATHMORE RESOURCES (US) LTD WMC272535 SANC 15 SW 30 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272536 SANC 16 SW SE 30 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272537 SANC 17 SW 30 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272538 SANC 18 SW SE 30 43N 74W STRATHMORE RESOURCES (US) LTD WMC272539 SANC
19 SW 30 43N 74W STRATHMORE RESOURCES (US) LTD WMC272540 SANC 20 SW SE 30 43N
74W STRATHMORE RESOURCES (US) LTD WMC272541 SANC 21 SW 30 43N 74W STRATHMORE
RESOURCES (US) LTD       NW 31 43N 74W STRATHMORE RESOURCES (US) LTD WMC272542
SANC 22 SW SE 30 43N 74W STRATHMORE RESOURCES (US) LTD       NE NW 31 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272543 SANC 23 NW 31 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272544 SANC 24 NE NW 31 43N 74W STRATHMORE RESOURCES (US)
LTD WMC272545 SANC 25 NW 31 43N 74W STRATHMORE RESOURCES (US) LTD WMC272546 SANC
26 NE NW 31 43N 74W STRATHMORE RESOURCES (US) LTD WMC272547 SANC 27 NW 31 43N
74W STRATHMORE RESOURCES (US) LTD WMC272548 SANC 28 NE NW 31 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272549 SANC 29 NW 31 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272550 SANC 30 NE NW 31 43N 74W STRATHMORE RESOURCES (US) LTD . WMC272551
SANC 51 NW 32 43N 74W STRATHMORE RESOURCES (US) LTD W MC272552 SANC 52 NE NW 32
43N 74W STRATHMORE RESOURCES (US) LTD WMC272553 SANC 53 NW 32 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272554 SANC 54 NE NW 32 43N 74W STRATHMORE RESOURCES (US)
LTD WMC272555 SANC 55 NW 32 43N 74W STRATHMORE RESOURCES (US) LTD WMC272556 SANC
56 NE NW 32 43N 74W STRATHMORE RESOURCES (US) LTD WMC272557 SANC 57 NW 32 43N
74W STRATHMORE RESOURCES (US) LTD WMC272558 SANC 58 NE NW 32 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272559 SANC 59 NW
SW 32 43N 74W STRATHMORE RESOURCES (US) LTD WMC272560 SANC 60 NE NW
SW SE 32 43N 74W STRATHMORE RESOURCES (US) LTD

68

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd.  Section  Township Range Owner WMC272561 SANC 69
NE 32 43N 74W STRATHMORE RESOURCES (US) LTD WMC272562 SANC 70 NE 32 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272563 SANC 71 NE 32 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272564 SANC 72 NE 32 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272565 SANC 75 NW 32 43N 74W STRATHMORE RESOURCES (US) LTD WMC272566 SANC 76
NW 32 43N 74W STRATHMORE RESOURCES (US) LTD WMC272567 SANC 77 NW 30 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272568 SANC 78 NW 30 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272569 SANC 79 NE SE 30 43N 74W STRATHMORE RESOURCES (US)
LTD WMC272570 SANC 80 NW
SW 29 43N 74W STRATHMORE RESOURCES (US) LTD       NE SE 30 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272571 FMC 97 NW 4 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272572 FMC 98 NE NW 4 43N 74W STRATHMORE RESOURCES (US) LTD WMC272573 FMC 99
NE 4 43N 74W STRATHMORE RESOURCES (US) LTD WMC272574 FMC 100 NE 4 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272575 FMC 101 NE 4 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272576 FMC 102 SE 33 44N 74W STRATHMORE RESOURCES (US) LTD
WMC272576 FMC 102 NE 4 43N 74W STRATHMORE RESOURCES (US) LTD WMC272577 FMC 103
SE 4 43N 74W STRATHMORE RESOURCES (US) LTD WMC272578 FMC 104 SE 33 44N 74W
STRATHMORE RESOURCES (US) LTD       NE 4 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272579 FMC 105 NW 9 43N 74W STRATHMORE RESOURCES (US) LTD WMC272580 FMC 106
NW 9 43N 74W STRATHMORE RESOURCES (US) LTD WMC272581 FMC 107 NW 9 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272582 FMC 108 NW 9 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272583 FMC 109 NE NW 9 43N 74W STRATHMORE RESOURCES (US)
LTD WMC272584 FMC 110 NE 9 43N 74W STRATHMORE RESOURCES (US) LTD WMC272585 FMC
111 NE NW 9 43N 74W STRATHMORE RESOURCES (US) LTD WMC272586 FMC 112 NE 9 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272587 SANC 31 NW
SW 31 43N 74W STRATHMORE RESOURCES (US) LTD WMC272588 SANC 32 NE NW
SW SE 31 43N 74W STRATHMORE RESOURCES (US) LTD WMC272589 SANC 33 SW 31 43N 74W
STRATHMORE RESOURCES (US) LTD

69

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd.  Section Township Range Owner WMC272590 SANC 34
SW SE 31 43N 74W STRATHMORE RESOURCES (US) LTD WMC272591 SANC 35 SW 31 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272592 SANC 36 SW SE 31 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272593 SANC 37 SW 31 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272594 SANC 38 SW SE 31 43N 74W STRATHMORE RESOURCES (US) LTD WMC272595 SANC
39 SW 31 43N 74W STRATHMORE RESOURCES (US) LTD       NW 6 42N 74W STRATHMORE
RESOURCES (US) LTD WMC272596 SANC 40 SW SE 31 43N 74W STRATHMORE RESOURCES (US)
LTD       NE NW 6 42N 74W STRATHMORE RESOURCES (US) LTD WMC272597 SANC 41 SE 31
43N 74W STRATHMORE RESOURCES (US) LTD WMC272598 SANC 42 NE SE 31 43N 74W
STRATHMORE RESOURCES (US) LTD       NW
SW 32 43N 74W STRATHMORE RESOURCES (US) LTD WMC272599 SANC 43 SE 31 43N 74W
STRATHMORE RESOURCES (US) LTD WMC272600 SANC 44 SE 31 43N 74W STRATHMORE
RESOURCES (US) LTD       SW 32 43N 74W STRATHMORE RESOURCES (US) LTD WMC272601
SANC 45 SE 31 43N 74W STRATHMORE RESOURCES (US) LTD WMC272602 SANC 46 SE 31 43N
74W STRATHMORE RESOURCES (US) LTD       SW 32 43N 74W STRATHMORE RESOURCES (US)
LTD WMC272603 SANC 47 SE 31 43N 74W STRATHMORE RESOURCES (US) LTD WMC272604 SANC
48 SE 31 43N 74W STRATHMORE RESOURCES (US) LTD       SW 32 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272605 SANC 49 SE 31 43N 74W STRATHMORE RESOURCES (US) LTD
      NE 6 42N 74W STRATHMORE RESOURCES (US) LTD WMC272606 SANC 50 SW SE 31 43N
74W STRATHMORE RESOURCES (US) LTD       NW 5 42N 74W STRATHMORE RESOURCES (US)
LTD       NE 6 42N 74W STRATHMORE RESOURCES (US) LTD WMC272607 SANC 61 SW 32 43N
74W STRATHMORE RESOURCES (US) LTD WMC272608 SANC 62 SW SE 32 43N 74W STRATHMORE
RESOURCES (US) LTD WMC272609 SANC 63 SW 32 43N 74W STRATHMORE RESOURCES (US) LTD
WMC272610 SANC 64 SW SE 32 43N 74W STRATHMORE RESOURCES (US) LTD WMC272611 SANC
65 SW 32 43N 74W STRATHMORE RESOURCES (US) LTD WMC272612 SANC 66 SW SE 32 43N
74W STRATHMORE RESOURCES (US) LTD

70

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd.  Section Township Range Owner WMC272613 SANC 67
SW 32 43N 74W STRATHMORE RESOURCES (US) LTD       NW 5 42N 74W STRATHMORE
RESOURCES (US) LTD WMC272614 SANC 68 SW SE 32 43N 74W STRATHMORE RESOURCES (US)
LTD       NE NW 5 42N 74W STRATHMORE RESOURCES (US) LTD WMC272615 SANC 73 SE 32
43N 74W STRATHMORE RESOURCES (US) LTD WMC272616 SANC 74 SE 32 43N 74W STRATHMORE
RESOURCES (US) LTD       NE 5 42N 74W STRATHMORE RESOURCES (US) LTD Pine Tree
Property





WMC272617 WM 1 NE SE 6 42N 74W STRATHMORE RESOURCES (US) LTD WMC272618 WM 2 NE
NW
SW SE 6 42N 74W STRATHMORE RESOURCES (US) LTD WMC272619 WM 3 SE 6 42N 74W
STRATHMORE RESOURCES (US) LTD WMC272620 WM 4 SW SE 6 42N 74W STRATHMORE
RESOURCES (US) LTD WMC272621 WM 5 SE 6 42N 74W STRATHMORE RESOURCES (US) LTD
WMC272622 WM 6 SW SE 6 42N 74W STRATHMORE RESOURCES (US) LTD WMC272623 WM 7 SE 6
42N 74W STRATHMORE RESOURCES (US) LTD WMC272624 WM 8 SW SE 6 42N 74W STRATHMORE
RESOURCES (US) LTD WMC272625 WM 9 SE 6 42N 74W STRATHMORE RESOURCES (US) LTD   
   NE 7 42N 74W STRATHMORE RESOURCES (US) LTD WMC272626 WM 10 SW SE 6 42N 74W
STRATHMORE RESOURCES (US) LTD       NE NW 7 42N 74W STRATHMORE RESOURCES (US)
LTD WMC272627 WM 11 NE 7 42N 74W STRATHMORE RESOURCES (US) LTD WMC272628 WM12 NE
NW 7 42N 74W STRATHMORE RESOURCES (US) LTD WMC272629 WM 13 NE 7 42N 74W
STRATHMORE RESOURCES (US) LTD WMC272630 WM 14 NE NW 7 42N 74W STRATHMORE
RESOURCES (US) LTD WMC272631 WM 15 NE 7 42N 74W STRATHMORE RESOURCES (US) LTD
WMC272632 WM 16 NE NW 7 42N 74W STRATHMORE RESOURCES (US) LTD WMC272633 WM 17 NE
SE 7 42N 74W STRATHMORE RESOURCES (US) LTD WMC272634 WM 18

NE NW
SW SE

7 42N 74W STRATHMORE RESOURCES (US) LTD WMC272635 WM 19 NW
SW 6 42N 74W STRATHMORE RESOURCES (US) LTD WMC272636 WM 20 SW 6 42N 74W
STRATHMORE RESOURCES (US) LTD WMC272637 WM 21 SW 6 42N 74W STRATHMORE RESOURCES
(US) LTD WM272638 WM22  SW 6 42N 74W STRATHMORE RESOURCES (US) LTD

71

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd. Section  Township Range Owner WMC272639 WM 23 SW
6 42N 74W STRATHMORE RESOURCES (US) LTD WMC272640 WM 24 NW 7 42N 74W STRATHMORE
RESOURCES (US) LTD WMC272641 WM 25 NW 7 42N 74W STRATHMORE RESOURCES (US) LTD
WMC272642 WM 26 NW 7 42N 74W STRATHMORE RESOURCES (US) LTD WMC272643 WM 27 NW
SW 7 42N 74W STRATHMORE RESOURCES (US) LTD West Reno
Property





WMC272826 BFR 1 NW 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272827 BFR 2 NW
SW 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272828 BFR 3 NW 6 42N 73W
STRATHMORE RESOURCES (US) LTD WMC272829 BFR 4 NW
SW 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272830 BFR 5 NW 6 42N 73W
STRATHMORE RESOURCES (US) LTD WMC272831 BFR 6 NW
SW 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272832 BFR 7 NW 6 42N 73W
STRATHMORE RESOURCES (US) LTD WMC272833 BFR 8 NW
SW 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272834 BFR 9 NE NW 6 42N 73W
STRATHMORE RESOURCES (US) LTD WMC272835 BFR 10 NE NW
SW SE 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272836 BFR 11 NE 6 42N 73W
STRATHMORE RESOURCES (US) LTD WMC272837 BFR 12 NE SE 6 42N 73W STRATHMORE
RESOURCES (US) LTD WMC272838 BFR 13 NE 6 42N 73W STRATHMORE RESOURCES (US) LTD
WMC272839 BFR 14 NESE 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272840 BFR 15
NE 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272841 BFR 16 NESE 6 42N 73W
STRATHMORE RESOURCES (US) LTD WMC272842 BFR 17 NW 5 42N 73W STRATHMORE RESOURCES
(US) LTD       NE 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272843 BFR 18 NW
SW 5 42N 73W STRATHMORE RESOURCES (US) LTD       NESE 6 42N 73W STRATHMORE
RESOURCES (US) LTD WMC272844 BFR 21 SW 6 42N 73W STRATHMORE RESOURCES (US) LTD
WMC272845 BFR 22 SW 6 42N 73W STRATHMORE RESOURCES (US) LTD       NW 7 42N 73W
STRATHMORE RESOURCES (US) LTD WMC272846 BFR 23 SW 6 42N 73W STRATHMORE RESOURCES
(US) LTD WMC272847 BFR 24 SW 6 42N 73W STRATHMORE RESOURCES (US) LTD

72

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd.  Section Township Range Owner       NW 7 42N 73W
STRATHMORE RESOURCES (US) LTD WMC272848 BFR 25 SW 6 42N 73W STRATHMORE RESOURCES
(US) LTD WMC272849 BFR 26 SW 6 42N 73W STRATHMORE RESOURCES (US) LTD       NW 7
42N 73W STRATHMORE RESOURCES (US) LTD WMC272850 BFR 27 SW 6 42N 73W STRATHMORE
RESOURCES (US) LTD WMC272851 BFR 28 SW 6 42N 73W STRATHMORE RESOURCES (US) LTD
      NW 7 42N 73W STRATHMORE RESOURCES (US) LTD WMC272852 BFR 29 SW SE 6 42N
73W STRATHMORE RESOURCES (US) LTD WMC272853 BFR 30 SW SE 6 42N 73W STRATHMORE
RESOURCES (US) LTD       NE NW 7 42N 73W STRATHMORE RESOURCES (US) LTD WMC272854
BFR 31 SE 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272855 BFR 32 SE 6 42N 73W
STRATHMORE RESOURCES (US) LTD       NE 7 42N 73W STRATHMORE RESOURCES (US) LTD
WMC272856 BFR 33 SE 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272857 BFR 34 SE
6 42N 73W STRATHMORE RESOURCES (US) LTD       NE 7 42N 73W STRATHMORE RESOURCES
(US) LTD WMC272858 BFR 35 SE 6 42N 73W STRATHMORE RESOURCES (US) LTD W MC272859
BFR 36 SE 6 42N 73W STRATHMORE RESOURCES (US) LTD       NE 7 42N 73W STRATHMORE
RESOURCES (US) LTD WMC272860 BFR 37 SW 5 42N 73W STRATHMORE RESOURCES (US) LTD
      SE 6 42N 73W STRATHMORE RESOURCES (US) LTD WMC272861 BFR 3B SW 5 42N 73W
STRATHMORE RESOURCES (US) LTD       SE 6 42N 73W STRATHMORE RESOURCES (US) LTD
      NE 7 42N 73W STRATHMORE RESOURCES (US) LTD       NW B 42N 73W STRATHMORE
RESOURCES (US) LTD WMC272862 SC 1 SW 27 43N 73W STRATHMORE RESOURCES (US) LTD   
   NW 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272863 SC 2 SW SE 28 43N 73W
STRATHMORE RESOURCES (US) LTD       NE NW 34 43N 73W STRATHMORE RESOURCES (US)
LTD WMC272864 SC 3 NW 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272865 SC 4 NE
NW 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272866 SC 5 NW 34 43N 73W
STRATHMORE RESOURCES (US) LTD

73

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd.  Section Township Range Owner WMC272867 SC 6 NE
NW 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272868 SC 7 NW 34 43N 73W
STRATHMORE RESOURCES (US) LTD WMC272869 SC 8 NE NW 34 43N 73W STRATHMORE
RESOURCES (US) LTD WMC272870 SC 9 NW
SW 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272871 SC 10 NE NW
SW SE 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272872 SC 11 SW 34 43N 73W
STRATHMORE RESOURCES (US) LTD WMC272873 SC 12 SW SE 34 43N 73W STRATHMORE
RESOURCES (US) LTD WMC272874 SC 13 SW 34 43N 73W STRATHMORE RESOURCES (US) LTD
WMC272875 SC 14 SW SE 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272876 SC 15
SW 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272877 SC 16 SW SE 34 43N 73W
STRATHMORE RESOURCES (US) LTD WMC272878 SC 17 NW 3 42N 73W STRATHMORE RESOURCES
(US) LTD       SW 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272879 SC 18 NE NW
3 42N 73W STRATHMORE RESOURCES (US) LTD         SW SE 34 43N 73W STRATHMORE
RESOURCES (US) LTD WMC272880 SC 19 SE 28 43N 73W STRATHMORE RESOURCES (US) LTD
      NE 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272881 SC 20 SW 26 43N 73W
STRATHMORE RESOURCES (US) LTD       SE 28 43N 73W STRATHMORE RESOURCES (US) LTD
      NE 34 43N 73W STRATHMORE RESOURCES (US) LTD       NW 35 43N 73W STRATHMORE
RESOURCES (US) LTD WMC272882 SC 21 NE 34 43N 73W STRATHMORE RESOURCES (US) LTD
WMC272883 SC 22 NE 34 43N 73W STRATHMORE RESOURCES (US) LTD       NW 35 43N 73W
STRATHMORE RESOURCES (US) LTD WMC272884 SC 23 NE 34 43N 73W STRATHMORE RESOURCES
(US) LTD WMC272885 SC 24 NE 34 43N 73W STRATHMORE RESOURCES (US) LTD       NW 35
43N 73W STRATHMORE RESOURCES (US) LTD WMC272886 SC 25 NE 34 43N 73W STRATHMORE
RESOURCES (US) LTD WMC272887 SC 26 NE 34 43N 73W STRATHMORE RESOURCES (US) LTD
      NW 35 43N 73W STRATHMORE RESOURCES (US) LTD WMC272888 SC 27 NE SE 34 43N
73W STRATHMORE RESOURCES (US) LTD WMC272889 SC 28 NE SE 34 43N 73W STRATHMORE
RESOURCES (US) LTD

74

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd. Section Township Range Owner       NW
SW 35 43N 73W STRATHMORE RESOURCES (US) LTD WMC272890 SC 29 SE 34 43N 73W
STRATHMORE RESOURCES (US) LTD WMC272891 SC 30 SE 34 43N 73W STRATHMORE RESOURCES
(US) LTD       SW 35 43N 73W STRATHMORE RESOURCES (US) LTD WMC272892 SC 31 SE 34
43N 73W STRATHMORE RESOURCES (US) LTD WMC272893 SC 32 SE 34 43N 73W STRATHMORE
RESOURCES (US) LTD       SW 35 43N 73W STRATHMORE RESOURCES (US) LTD WMC272894
SC 33 SE 34 43N 73W STRATHMORE RESOURCES (US) LTD WMC272895 SC 34 SE 34 43N 73W
STRATHMORE RESOURCES (US) LTD       SW 35 43N 73W STRATHMORE RESOURCES (US) LTD
WMC272896 SC 35 NE 3 42N 73W STRATHMORE RESOURCES (US) LTD       SE 34 43N 73W
STRATHMORE RESOURCES (US) LTD WMC272897 SC 36 NW 2 42N 73W STRATHMORE RESOURCES
(US) LTD       NE 3 42N 73W STRATHMORE RESOURCES (US) LTD       SE 34 43N 73W
STRATHMORE RESOURCES (US) LTD       SW 35 43N 73W STRATHMORE RESOURCES (US) LTD
WMC272898 SC 37 SW 26 43N 73W STRATHMORE RESOURCES (US) LTD       NW 35 43N 73W
STRATHMORE RESOURCES (US) LTD WMC272899 SC 38 NW 35 43N 73W STRATHMORE RESOURCES
(US) LTD WMC272900 SC 39 NW 35 43N 73W STRATHMORE RESOURCES (US) LTD WMC272901
SC 40 NW 35 43N 73W STRATHMORE RESOURCES (US) LTD WMC272902 SC 41 NW SW 35 43N
73W STRATHMORE RESOURCES (US) LTD WMC272903 SC 42 SW 35 43N 73W STRATHMORE
RESOURCES (US) LTD WMC272904 SC 43 SW 35 43N 73W STRATHMORE RESOURCES (US) LTD
WMC272905 SC 44 SW 35 43N 73W STRATHMORE RESOURCES (US) LTD WMC272906 SC 45 NW 2
42N 73W STRATHMORE RESOURCES (US) LTD     SW 35 43N 73W STRATHMORE RESOURCES
(US) LTD Four Mile Creek
Properly





WMC279363 SWD-1 NE 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279364 SWD-2 NE NW
2 43N 74W STRATHMORE RESOURCES (US) LTD

75

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd. Section  Township Range Owner WMC279365 SWD-3 NE
2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279366 SWD-4 NE NW 2 43N 74W
STRATHMORE RESOURCES (US) LTD WMC279367 SWD-5 NE 2 43N 74W STRATHMORE RESOURCES
(US) LTD WMC279368 SWD-6 NE NW 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279369
SWD-7 NE 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279370 SWD-8 NE NW 2 43N 74W
STRATHMORE RESOURCES (US) LTD WMC279371 SWD-9 NE SE 2 43N 74W STRATHMORE
RESOURCES (US) LTD WMC279372 SWD-10 NE NW
SW SE 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279374 SWD-12 SW SE 2 43N 74W
STRATHMORE RESOURCES (US) LTD WMC279375 SWD-13 SE 2 43N 74W STRATHMORE RESOURCES
(US) LTD WMC279376 SWD-14 SW SE 2 43N 74W STRATHMORE RESOURCES (US) LTD
WMC279377 SWD-15 SE 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279378 SWD-16 SW
SE 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279379 SWD-17 SE 2 43N 74W
STRATHMORE RESOURCES (US) LTD WMC279380 SWD-18 SW SE 2 43N 74W STRATHMORE
RESOURCES (US) LTD WMC279381 SWD-19 NW 2 43N 74W STRATHMORE RESOURCES (US) LTD
WMC279382 SWD-20 NE 3 43N 74W STRATHMORE RESOURCES (US) LTD WMC279382 SWD-20 NW
2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279383 SWD-21 NW 2 43N 74W STRATHMORE
RESOURCES (US) LTD WMC279384 SWD-22 NE 3 43N 74W STRATHMORE RESOURCES (US) LTD
      NW 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279385 SWD-23 NW 2 43N 74W
STRATHMORE RESOURCES (US) LTD WMC279386 SWD-24 NE 3 43N 74W STRATHMORE RESOURCES
(US) LTD WMC279386 SWD-24 NW 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279387
SWD-25 NW 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279388 SWD-26 NE 3 43N 74W
STRATHMORE RESOURCES (US) LTD WMC279388 SWD-26 NW 2 43N 74W STRATHMORE RESOURCES
(US) LTD WMC279389 SWD-27 NW
SW 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279390 SWD-28 NE SE 3 43N 74W
STRATHMORE RESOURCES (US) LTD       NW
SW 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279391 SWD-29 SW 2 43N 74W
STRATHMORE RESOURCES (US) LTD WMC279392 SWD-30 SE 3 43N 74W STRATHMORE RESOURCES
(US) LTD

76

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd. Section  Township Range Owner WMC279392 SWD-30
SW 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279393 SWD-31 SW 2 43N 74W
STRATHMORE RESOURCES (US) LTD WMC279394 SWD-32 SE 3 43N 74W STRATHMORE RESOURCES
(US) LTD       SW 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279395 SWD-33 SW 2
43N 74W STRATHMORE RESOURCES (US) LTD WMC279396 SWD-34 SE 3 43N 74W STRATHMORE
RESOURCES (US) LTD       SW 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279397
SWD-35 SW 2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279398 SWD-36 SE 3 43N 74W
STRATHMORE RESOURCES (US) LTD       SW 2 43N 74W STRATHMORE RESOURCES (US) LTD
WMC279399 SWD-37 NE 11 43N 74W STRATHMORE RESOURCES (US) LTD WMC279399 SWD-37 SE
2 43N 74W STRATHMORE RESOURCES (US) LTD WMC279400 SWD-38 NE NW 11 43N 74W
STRATHMORE RESOURCES (US) LTD       SW SE 2 43N 74W STRATHMORE RESOURCES (US)
LTD WMC279401 SWD-39 NE 11 43N 74W STRATHMORE RESOURCES (US) LTD WMC279402
SWD-40 NE NW 11 43N 74W STRATHMORE RESOURCES (US) LTD WMC279403 SWD-41 NE 11 43N
74W STRATHMORE RESOURCES (US) LTD W MC279404 SWD-42 NE NW 11 43N 74W STRATHMORE
RESOURCES (US) LTD WMC279405 SWD-43 SE 23 44N 74W STRATHMORE RESOURCES (US) LTD
WMC279406 SWD-44 SW SE 23 44N 74W STRATHMORE RESOURCES (US) LTD WMC279407 SWD-45
SE 23 44N 74W STRATHMORE RESOURCES (US) LTD WMC279408 SWD-46 SWSE 23 44N 74W
STRATHMORE RESOURCES (US) LTD WMC279409 SWD-47 SE 23 44N 74W STRATHMORE
RESOURCES (US) LTD WMC279410 SWD-48 SW SE 23 44N 74W STRATHMORE RESOURCES (US)
LTD WMC279411 SWD-49 SE 23 44N 74W STRATHMORE RESOURCES (US) LTD WMC279412
SWD-50 SW SE 23 44N 74W STRATHMORE RESOURCES (US) LTD WMC279413 SWD-51 NE SE 23
44N 74W STRATHMORE RESOURCES (US) LTD WMC279414 SWD-52 NE NW
SW SE 23 44N 74W STRATHMORE RESOURCES (US) LTD WMC279415 SWD-53 NE 23 44N 74W
STRATHMORE RESOURCES (US) LTD WMC279416 SWD-54 NE NW 23 44N 74W STRATHMORE
RESOURCES (US) LTD WMC279417 SWD-55 NE 23 44N 74W STRATHMORE RESOURCES (US) LTD
WMC279418 SWD-56 NE NW 23 44N 74W STRATHMORE RESOURCES (US) LTD

77

--------------------------------------------------------------------------------


BLM Serial #  Claim Name  Subd. Section  Township Range Owner WMC279419 SWD-57
NE 23 44N 74W STRATHMORE RESOURCES (US)LTD WMC279420 SWD-58 NE NW 23 44N 74W
STRATHMORE RESOURCES (US) LTD WMC279421 SWD-59 NE 23 44N 74W STRATHMORE
RESOURCES (US) LTD WMC279422 SWD-60 NE NW 23 44N 74W STRATHMORE RESOURCES (US)
LTD

78

--------------------------------------------------------------------------------

Wyoming State Leases

State Lease
No. Property District Acreage Section Township  Range Due
Date Leasee

Wyoming 0-40864 Pine Tree-Reno Creek 640 16 42N 73W Jun.2 Miller Wyoming 0-40865
Pine Tree-Reno Creek 640 16 42N 74W Jun.2 Miller Wyoming 0-40866 Pine Tree-Reno
Creek 640 16 43N 74W Jun.2 Miller Wyoming 0-40866 Pine Tree-Reno Creek 640 36
43N 74W Jun.2 Miller Wyoming 0-40867 Pine Tree-Reno Creek 640 36 44N 75W Jun.2
Miller

Private Leases

Name Subd. Section Township Range Acreage Bin SE 30 43N 74W 160 Bin NE 31 43N
74W 160 Reichmuth NW,S2 31 43N 73W 480

79

--------------------------------------------------------------------------------

APPENDIX C
ACCOUNTING PROCEDURE

          The financing and accounting procedures to be followed by the Manager
and the Members under the Agreement are set forth below. All capitalized terms
in these Accounting Procedures shall have the definition attributed to them in
the Agreement, unless defined otherwise herein.

          The purpose of these Accounting Procedures is to establish equitable
methods for determining charges and credits applicable to Mining Operations. It
is the intent of the Members that neither of them shall lose or profit by reason
of the designation of one of them to exercise the duties and responsibilities of
the Manager. The Members shall meet and in good faith endeavor to agree upon
changes deemed necessary to correct any unfairness or inequity. In the event of
a conflict between the provisions of these Accounting Procedures and those of
the Agreement, the provisions of the Agreement shall control.

1.           INTERPRETATION

          1.1      Terms defined in the Agreement will, subject to any contrary
intention, have the same meanings herein. In this Appendix the following words,
phrases and expressions will have the following meanings:

  (a)

“Agreement” means the Agreement to which this Accounting Procedure is attached
as Appendix C.

        (b)

“Count” means a physical inventory count.

        (c)

“Employee” means those employees of the Manager who are assigned to and directly
engaged in the conduct of Mining Operations, whether on a full-time or part-time
basis.

        (d)

“Employee Benefits” means the Manager’s cost of holiday, vacation, sickness,
disability benefits, field bonuses, amounts paid to and the Manager’s costs of
established plans for employee’s group life insurance, hospitalisation, pension,
retirement and other customary plans maintained for the benefit of Employees and
Personnel, as the case may be, which costs may be charged as a percentage
assessment on the salaries and wages of Employees or Personnel, as the case may
be, on a basis consistent with the Manager’s cost experience.

        (e)

“Field Offices” means the necessary sub-office or sub-offices in each place
where a Program or Construction is being conducted or a Mine is being operated.

        (f)

“Government Contributions” means the cost or contributions made by the Manager
pursuant to assessments imposed by governmental authority which are applicable
to the salaries or wages of Employees or Personnel, as the case may be.


--------------------------------------------------------------------------------


  (g)

“Joint Account” means the books of account maintained by the Manager to record
all assets, liabilities, costs, expenses, credits and other transactions arising
out of or in connection with the Mining Operations.

        (h)

“Material” means the personal property, equipment and supplies acquired or held,
at the direction or with the approval of the Management Committee, for use in
the Mining Operations and, without limiting the generality, more particularly
“Controllable Material” means such Material which is ordinarily classified as
Controllable Material, as that classification is determined or approved by the
Management Committee, and controlled in mining operations.

        (i)

“Personnel” means those management, supervisory, administrative, clerical or
other personnel of the Manager normally associated with the Supervision Offices
whose salaries and wages are charged directly to the Supervision Office in
question.

        (j)

“Reasonable Expenses” means the reasonable expenses of Employees or Personnel,
as the case may be, for which those Employees or Personnel may be reimbursed
under the Manager’s usual expense account practice, as accepted by the
Management Committee; including without limiting generality, any relocation
expenses necessarily incurred in order to properly staff the Mining Operations
if the relocation is approved by the Management Committee.

        (k)

“Supervision Offices” means the Manager’s offices or department within the
Manager’s offices from which the Mining Operations are generally supervised.

2.           STATEMENTS AND BILLINGS

          2.1      The Manager will, by invoice, charge each Participant with
its share of Exploration Costs and Costs in the manner provided in the
Agreement.

          2.2      The Manager will deliver with each invoice rendered for Costs
incurred a statement indicating:

  (a)

all charges or credits to the Joint Account relating to Controllable Material;
and

        (b)

all other charges and credits to the Joint Account summarised by appropriate
classification indicative of the nature of the charges and credits.

          2.3      The Manager will deliver with each invoice for an advance of
Costs a statement indicating:

  (a)

the estimated Expenditure Costs or, in the case of Costs the estimated cash
disbursements, to be made during the next succeeding month;

3

--------------------------------------------------------------------------------


  (b)

the addition thereto or subtraction there from, as the case may be, made in
respect of Expenditure Costs or Costs actually having been incurred in an amount
greater or lesser than the advance which was made by each Participant for the
penultimate month preceding the month of the invoice; and

        (c)

the advances made by each Participant to date and the Expenditure Costs or Costs
incurred to the end of the penultimate month preceding the month of the invoice.


3.

DIRECT CHARGES

   

3.1      The Manager will charge the Joint Account with the following items:


  (a)

Contractor’s Charges: All costs directly relating to the Mining Operations
incurred under contracts entered into by the Manager with third Parties.

              (b)

Labor Charges:

              (i)

The salaries and wages of Employees in an amount calculated by taking the full
salary or wage of each Employee multiplied by that fraction which has as its
numerator the total time for the month that the Employees were directly engaged
in the conduct of Mining Operations and as its denominator the total working
time for the month of the Employee;

              (ii)

the Reasonable Expenses of the Employees; and

              (iii)

Employee Benefits and Government Contributions in respect of the Employees in an
amount proportionate to the charge made to the Joint Account in respect to their
salaries and wages.

              (c)

Office Maintenance:

              (i)

The cost or a pro rata portion of the costs, as the case may be, of maintaining
and operating the Field Offices and the Supervision Offices. The basis for
charging the Joint Account for such maintenance costs will be as follows:

              A.

the expense of maintaining and operating Field Offices, less any revenue there
from; and

              B.

that portion of maintaining and operating the Supervision Offices which is equal
to

              1.

the anticipated total operating expenses of the Supervision Offices

4

--------------------------------------------------------------------------------

divided by

  2.

the anticipated total staff man days for the Employees whether in connection
with the Mining Operations or not;

multiplied by

  3.

the actual total time spent on the Mining Operations by the Employee expressed
in man days.


  (ii)

Without limiting the generality, the anticipated total operating expenses of the
Supervision Offices will include:

          A.

the salaries and wages of the Manager’s Personnel which have been directly
charged to the Supervision Offices;

          B.

the Reasonable Expense of the Personnel; and

          C.

Employee Benefits.

          (iii)

The Manager will make an adjustment in respect of the Office Maintenance cost
forthwith after the end of each Operating Year upon having determined the actual
total operating expenses and actual total staff man days referred to in
Subparagraph 3.1(c)(i)(B) of this Appendix C.


  (d)

Material: Material purchased or furnished by the Manager for use on the Property
as provided under Paragraph 4 of this Appendix C.

        (e)

Transportation Charges: The cost of transporting Employees and Material
necessary for the Mining Operations.

        (f)

Service Charges:


  (i)

the cost of services and utilities procured from outside sources other than
services covered by Subparagraph 3.1(h). The cost of consultant services will
not be charged to the Joint Account unless the retaining of the consultant is
approved in advance by the Management Committee; and

        (ii)

use and service of equipment and facilities furnished by the Manager as provided
in Subparagraph 4.4 of this Appendix C.


  (g)

Damages and Losses to Joint Property: All costs necessary for the repair or
replacement of Assets made necessary because of damages or losses by collapse,
fire, flood, storms, theft, accident or other cause. If the

5

--------------------------------------------------------------------------------

damage or loss is estimated by the Manager to exceed Ten Thousand Dollars
(US$10,000), the Manager will furnish each Participant with written particulars
of the damages or losses incurred as soon as practicable after the damage or
loss has been discovered. The proceeds, if any, received on claims against any
policies of insurance in respect of those damages or losses will be credited to
the Joint Account.

  (h)

Legal Expense: All costs of handling, investigating and settling litigation or
recovering the Assets, including, without limiting generality, attorneys’ fees,
court costs, costs of investigation or procuring evidence and amounts paid in
settlement or satisfaction of any litigation or claims; provided, however, that,
unless otherwise approved in advance by the Management Committee, no charge will
be made for the services of the Manager’s legal staff or the fees and expenses
of outside solicitors.

          (i)

Taxes: All taxes, duties or assessments of every kind and nature (except income
taxes) assessed or levied upon or in connection with the Property, the Mining
Operations thereon, or the production there from, which have been paid by the
Manager for the benefit of the Members.

          (j)

Insurance: Net premiums paid for

          (i)

such policies of insurance on or in connection with Mining Operations as may be
required to be carried by law;

          (ii)

such other policies of insurance as the Manager may carry for the protection of
the Parties in accordance with the Agreement; and

          (iii)

the applicable deductibles in event of an insured loss.

          (k)

Rentals: Fees, rentals and other similar charges required to be paid for
acquiring, recording and maintaining permits, mineral claims and mining leases
and rentals and royalties which are paid as a consequence of the Mining
Operations.

          (l)

Permits: Permit costs, fees and other similar charges which are assessed by
various governmental agencies.

          (m)

Other Expenditures: Such other costs and expenses which are not covered or dealt
with in the foregoing provisions of this Subparagraph 3.1 of this Appendix C as
are incurred with the approval of the Management Committee for Mining Operations
or as may be contemplated in the Agreement.

4.           PURCHASE OF MATERIAL

6

--------------------------------------------------------------------------------

          4.1      Subject to Subparagraph 4.4 of this Appendix C the Manager
will purchase all Materials and procure all services required in the Mining
Operations.

          4.2      Materials purchased and services procured by the Manager
directly for the Mining Operations will be charged to the Joint Account at the
price paid by the Manager less all discounts actually received.

          4.3      Any Participant may sell Material or services required in the
Mining Operations to the Manager for such price and upon such terms and
conditions as the Management Committee may approve.

          4.4      Notwithstanding the foregoing provisions of this Paragraph 4,
the Manager, after having obtained the prior approval of the Management
Committee, will be entitled to supply for use in connection with the Mining
Operations equipment and facilities which are owned by the Manager and to charge
the Joint Account with such reasonable costs as are commensurate with the
ownership and use thereof.

5.           DISPOSAL OF MATERIAL

          5.1      The Manager, with the approval of the Management Committee
may, from time to time, sell any Material which has become surplus to the
foreseeable needs of the Mining Operations for the best price and upon the most
favourable terms and conditions available.

          5.2      Any Participant may purchase from the Manager any Material
which may from time to time become surplus to the foreseeable need of the Mining
Operations for such price and upon such terms and conditions as the Management
Committee may approve.

          5.3      Upon termination of the Agreement, the Management Committee
may approve the division of any Material held by the Manager at that date, which
Material may be taken by the Participants in kind or be taken by a Participant
in lieu of a portion of its Proportionate Share of the net revenues received
from the disposal of the Assets and Property. If the division to a Participant
be in lieu, it will be for such price and on such terms and conditions as the
Management Committee may approve.

          5.4      The net revenues received from the sale of any Material to
third Parties or to a Participant will be credited to the Joint Account.

6.           INVENTORIES

          6.1      The Manager will maintain records of Material in reasonable
detail and records of Controllable Material in detail.

          6.2      The Manager will perform Counts from time to time at
reasonable intervals, and in any event at the end of each calendar year. The
independent external auditor of the Manager will be given reasonable notice of
each Count, and will be given the opportunity to attend the Count.

7

--------------------------------------------------------------------------------

          6.3      Forthwith after performing a Count, the Manager will
reconcile the inventory with the Joint Account. The Manager will not be held
accountable for any shortages of inventory except such shortages as may have
arisen due to a lack of diligence on the part of the Manager.

7.           ADJUSTMENTS

          7.1      Payment of any invoice by a Participant will not prejudice
the right of that Participant to protest the correctness of the statement
supporting the payment; provided, however, that all invoices and statements
presented to each Participant by the Manager during any calendar year will
conclusively be presumed to be true and correct upon the expiration of twelve
(12) months following the end of the calendar year to which the invoice or
statement relates, unless within that twelve (12) month period that Participant
gives notice to the Manager making claim on the Manager for an adjustment to the
invoice or statement.

          7.2      The Manager will not adjust any invoice or statement in favor
of itself after the expiration of twelve (12) months following the end of the
calendar year to which the invoice or statement relates.

          7.3      Notwithstanding Subparagraphs 7.1 and 7.2 of this Appendix C,
the Manager may make adjustments to an invoice or statement which arise out of a
Count of Material or Assets within sixty (60) days of the completion of the
Count.

          7.4      A Participant will be entitled upon notice to the Manager to
request that the independent external auditor of the Manager provide that
Participant with its opinion that any invoice or statement delivered pursuant to
the Agreement in respect of the period referred to in Paragraph 7.1 of this
Appendix C has been prepared in accordance with this Agreement.

          7.5      The time for giving the audit opinion contemplated in
Subparagraph 7.4 of this Appendix C will not extend the time for the taking of
exception to and making claims on the Manager for adjustment as provided in
Subparagraph 7.1 of this Appendix C.

          7.6      The cost of the auditor’s opinion referred to in Subparagraph
7.4 of this Appendix C will be solely for the account of the Participant
requesting the auditor’s opinion, unless the audit disclosed a material error
adverse to that Participant, in which case the cost will be solely for the
account of the Manager.

          7.7      Upon not less than ten (10) business days’ notice to the
Manager, and no more frequently than twice during the currency of each Operating
Plan, a Participant will be entitled to inspect the Joint Account, at the
location(s) where such records are normally kept. All costs incurred in carrying
out such inspection will be borne by the Participant. All disagreements or
discrepancies identified by the Participant will be referred to the independent
external auditor for final resolution.

8

--------------------------------------------------------------------------------

[exhibit10-1x87x1.jpg]


--------------------------------------------------------------------------------